

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION







SEVENTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


dated as of


May 20, 2011


among


SOUTHERN UNION COMPANY,
as Borrower,


THE BANKS NAMED HEREIN,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents


and


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH
as Co-Documentation Agents


*****


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Co-Lead Arrangers









HOU:3115659.4


 
 

--------------------------------------------------------------------------------

 




Table of Contents
                                             Page




ARTICLE I
DEFINITIONS                                                                         
 1
Section 1.01                      Defined
Terms                                                 1
Section 1.02                      Terms
Generally                                                 16
Section 1.03                      Accounting Terms; Change in
GAAP                                                                 16
ARTICLE II THE
LOANS                                                                     
    16
Section 2.01                      The
Loans                                                  16
Section
2.02                      Interest                                               18
Section 2.03                      Additional Interest Rate
Provisions                                                                   
 19
Section 2.04                      Mitigation Obligations; Replacement of
Banks                                                  21
Section 2.05                      Increase of
Commitments                                                       22
Section 2.06                      Interest
Elections                                                  24
ARTICLE III LETTERS OF
CREDIT                                                                             25
Section 3.01                      Obligation to
Issue                                                25
Section
3.02                      Conditions                                             25
Section 3.03                      Issuance of Facility Letters of
Credit                                                                26
Section 3.04                      Reimbursement Obligations; Duties of Issuing
Bank                                    27
Section
3.05                      Participations                                                   28
Section 3.06                      Payment of Reimbursement
Obligations                                                          29
Section
3.07                      Exoneration                                              29
Section 3.08                      Issuing Bank’s Reporting
Requirements                                                         30
Section 3.09                      Compensation for Facility Letters of
Credit                                                    30
Section 3.10                      Replacement of the Issuing
Bank                                                    32
Section 3.11                      Transitional
Provisions                                                    32
Section 3.12                      Cash
Collateralization                                                        32
ARTICLE IV PAYMENTS AND
PREPAYMENTS                                                                                   33
Section 4.01                      Payments
Generally                                                                                           
33
Section
4.02                      Prepayments                                          33
Section 4.03                      Repayment of the
Loans                                                         34
Section 4.04                      Place of Payment or
Prepayment                                                             34
Section 4.05                      No Prepayment Premium or
Penalty                                                                34
Section 4.06                      Taxes                                      34
Section 4.07                      Reduction or Termination of
Commitments                                                   35
ARTICLE V COMMITMENT FEE AND OTHER
FEES                                                                          35
Section 5.01                      Commitment
Fee                                                    35
Section 5.02                      Facility Letter of Credit
Fee                                                             35
Section 5.03                      Fees Not Interest;
Nonpayment                                                           35
ARTICLE VI DEFAULTING
BANKS                                                                         
 36
Section 6.01                      Defaulting
Banks                                                36
Section 6.02                      Payment
Obligations                                                     37
ARTICLE VII REPRESENTATIONS AND
WARRANTIES                                                                 38
Section 7.01                      Organization and
Qualification                                                              38
Section 7.02                      Financial
Statements                                                      38
Section
7.03                      Litigation                                            38
Section
7.04                      Default                                             38
Section 7.05                      Title to
Assets                                                 39
Section 7.06                      Payment of
Taxes                                                39
Section 7.07                      Conflicting or Adverse Agreements or
Restrictions                                 39
Section 7.08                      Authorization, Validity,
Etc.                                                                  39
Section 7.09                      Investment Company Act Not
Applicable                                                  40
Section 7.10                      Intentionally
Deleted                                                    40
Section 7.11                      Regulations T, U and
X                                                      40
Section
7.12                      ERISA                                              
  40
Section 7.13                      No Financing of Certain Security
Acquisitions                                         40
Section 7.14                      Franchises, Co-Licenses,
Etc.                                                               41
Section 7.15                      Lines of
Business                                                41
Section 7.16                      Environmental
Matters                                                41
ARTICLE VIII
CONDITIONS                                                                      41
Section 8.01                      Representations True and No
Defaults                                                      41
Section 8.02                      Governmental
Approvals                                                     42
Section 8.03                      Compliance With
Law                                                       42
Section 8.04                      Notice of Borrowing and Other
Documents                                                 42
Section 8.05                      Payment of Fees and
Expenses                                                               42
Section 8.06                      Loan Documents, Opinions and Other
Instruments                                    42
Section 8.07                      Financial
Condition                                                43
ARTICLE IX AFFIRMATIVE
COVENANTS                                                                            
    43
Section 9.01                      Financial Statements and
Information                                                            43
Section 9.02                      Lease and Investment
Schedules                                                             44
Section 9.03                      Books and
Records                                                44
Section
9.04                      Insurance                                             44
Section 9.05                      Maintenance of
Property                                                      44
Section 9.06                      Inspection of Property and
Records                                                              45
Section 9.07                      Existence, Laws,
Obligations                                                            45
Section 9.08                      Notice of Certain
Matters                                                     45
Section
9.09                      ERISA                                              45
Section 9.10                      Compliance with Environmental
Laws                                                          46
Section 9.11                      Use of
Proceeds                                                   46
Section 9.12                      PGA
Clauses                                          46
ARTICLE X NEGATIVE
COVENANTS                                                                                 47
Section 10.01                                Capital
Requirements                                                    47
Section 10.02                                Mortgages, Liens,
Etc.                                                    47
Section
10.03                                Debt                                   48
Section 10.04                                Loans, Advances and
Investments                                                   49
Section 10.05                                Stock and Debt of
Subsidiaries                                                         50
Section 10.06                                Merger, Consolidation,
Etc.                                                              51
Section 10.07                                Supply and Purchase
Contracts                                                      51
Section 10.08                                Sale or Other Disposition of
Assets                                                51
Section 10.09                                Discount or Sale of
Receivables                                                      52
Section 10.10                                Change in Accounting
Method                                                      52
Section 10.11                                Restricted
Payment                                                 52
Section 10.12                                Securities Credit
Regulations                                                          53
Section 10.13                                Nature of Business;
Management                                                  53
Section 10.14                                Transactions with Related
Parties                                                   53
Section 10.15                                Hazardous
Materials                                                    53
ARTICLE XI EVENTS OF DEFAULT;
REMEDIES                                                                              53
Section 11.01                                Failure to Pay Principal or
Interest                                                   54
Section 11.02                                Failure to Pay Commitment Fee or
Other Amounts                       54
Section 11.03                                Other Debt
Default                                            54
Section 11.04                                Misrepresentation or Breach of
Warranty                                      54
Section 11.05                                Violation of Negative
Covenants                                                      54
Section 11.06                                Violation of Other Covenants,
Etc.                                                   54
Section 11.07                                Bankruptcy and Other
Matters                                                         54
Section
11.08                                Dissolution                                      
 55
Section 11.09                                Undischarged
Judgment                                                  55
Section 11.10                                Environmental
Matters                                                   55
Section 11.11                                Change of
Control                                             55
Section 11.12                                Other
Remedies                                              55
Section 11.13                                Remedies
Cumulative                                                    56
ARTICLE XII THE
AGENT                                                                        56
Section 12.01                                Authorization and
Action                                                  56
Section 12.02                                Agent’s Reliance,
Etc.                                                    56
Section
12.03                                Defaults                                           
 57
Section 12.04                                JPMorgan and
Affiliates                                                                 
   57
Section 12.05                                Non-Reliance on Agent and Other
Banks                                       57
Section
12.06                                Indemnification                                              58
Section 12.07                                Successor
Agent                                             58
Section 12.08                                Agent’s
Reliance                                             58
ARTICLE XIII
MISCELLANEOUS                                                                      59
Section 13.01                                Representation by the
Banks                                                           59
Section 13.02                                Amendments, Waivers,
Etc.                                                             59
Section 13.03                                Reimbursement of
Expenses                                                            60
Section
13.04                                Notices                                          60
Section 13.05                                Governing Law;
Venue                                                   61
Section 13.06                                Survival of Representations,
Warranties and Covenants           61
Section
13.07                                Counterparts                                                                                     
 61
Section
13.08                                Separability                                                                                         
61
Section 13.09                                Descriptive
Headings                                                                       
62
Section 13.10                                Accounting
Terms                                                                          
 62
Section 13.11                                Limitation of
Liability                                                                    
  62
Section
13.12                                Set-Off                                                                                              
62
Section 13.13                                Sale or
Assignment                                                                        
 62
Section 13.14                                Non U.S.
Banks                                                                             
  65
Section
13.15                                Interest                                                                                             
65
Section
13.16                                Indemnification                                                                              
66
Section 13.17                                Payments Set
Aside                                                                       67
Section 13.18                                Credit Agreement
Controls                                                           67
Section 13.19                                Obligations
Several                                                                       
67
Section 13.20                                Pro Rata
Treatment                                                                       
68
Section 13.21                                Final
Agreement                                                                            
68
Section 13.22                                WAIVER OF JURY
TRIAL                                                           68
Section 13.23                                USA Patriot Act
Notice                                                                69
Section 13.24                                No Fiduciary
Duty                                                                         69
Section 13.25                                General Provision Regarding
Extension and Restatement      69


EXHIBITS:


Exhibit A                                Form of Note
Exhibit B                                Form of Notice of Borrowing
Exhibit C                                Form of Assignment and Acceptance




SCHEDULES:


Schedule 2.01                                           Commitments
Schedule 7.01                                           Subsidiaries
Schedule 7.03                                           Litigation
Schedule 7.12                                           ERISA
Schedule 9.02                                           Leases; Debt





HOU:3115659.4
 
 
 

--------------------------------------------------------------------------------

 

SEVENTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS SEVENTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May
20, 2011, is among SOUTHERN UNION COMPANY, a Delaware corporation (the
“Borrower”), each of the Banks from time to time party hereto (the “Banks”),
JPMORGAN CHASE BANK, N.A. (in its individual capacity, “JPMorgan”), as
Administrative Agent for the Banks (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), BANK OF AMERICA, N.A. and
WELLS FARGO BANK, N.A., as Co-Syndication Agents and THE BANK OF TOKYO
MITSUBISHI UFJ., LTD. and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK
BRANCH, as Co-Documentation Agents.
 
RECITALS
 
WHEREAS, the Borrower is a party to that certain Sixth Amended and Restated
Revolving Credit Agreement, dated as of February 26, 2010 (as amended, the
“Original Agreement”), among the Borrower, the banks party thereto and JPMorgan
Chase Bank, N.A., as administrative agent; and
 
WHEREAS, the Borrower, the Agent and the Banks now desire to amend and restate
the Original Agreement in its entirety.
 
NOW, THEREFORE, the parties hereto agree that the Original Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:
 
ARTICLE I
DEFINITIONS»
.
Section 1.01 Defined Terms»
 
.  As used in this Agreement, the following terms shall have the following
meanings:
 
“Additional Costs” shall mean, with respect to any Rate Period in the case of
any Eurodollar Rate Loan, all costs, losses or payments, as determined by any
Bank in its sole and absolute discretion (which determination shall be
conclusive in the absence of manifest error) that such Bank or its Domestic
Lending Office or its Eurodollar Lending Office does, or would, if such
Eurodollar Rate Loan were funded during such Rate Period by the Domestic Lending
Office or the Eurodollar Lending Office of such Bank, incur, suffer or make by
reason of:
 
(a)           any and all present or future taxes (including, without
limitation, any interest equalization tax or any similar tax on the acquisition
of debt obligations, or any stamp or registration tax or duty or official or
sealed papers tax), levies, imposts or any other charge of any nature whatsoever
imposed by any taxing authority on or with regard to any aspect of the
transactions contemplated by this Agreement, except such taxes as may be
measured by the overall net income of such Bank or its Domestic Lending Office
or its Eurodollar Lending Office and imposed by the jurisdiction, or any
political subdivision or taxing authority thereof, in which such Bank’s Domestic
Lending Office or its Eurodollar Lending Office is located; and
 
 
1

--------------------------------------------------------------------------------

 
(b)           any increase in the cost to such Bank of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loan because of or arising
from (i) the introduction of, or any change (other than any change by way of
imposition or increase of reserve requirements, in the case of any Eurodollar
Rate Loan, included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation or administration of, any law or regulation, including, without
limitation, (A) the Dodd-Frank Act and (B) all requests, rules, guidelines or
directives by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority), in each case, regardless of the date enacted, adopted or issued, or
(ii) the compliance with any request from any central bank or other governmental
authority (whether or not having the force of law).
 
“Affiliate” shall mean any Person controlling, controlled by or under common
control with any other Person.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.  If any Person shall own, directly
or indirectly, beneficially or of record, twenty percent (20%) or more of the
voting equity (whether outstanding capital stock, partnership interests or
otherwise) of another Person, such Person shall be deemed to be an Affiliate.
 
“Agent” shall have the meaning set forth in the preamble hereto.
 
“Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented or restated from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate, per annum (rounded upward
to the nearest 1/16 of 1%) equal to the greatest of: (i) the Prime Rate in
effect on such day; (ii) the Federal Funds Rate in effect for such day plus
one-half of one percent (1/2%) or (iii) the Eurodollar Rate for a one month Rate
Period in effect for such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1%).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, Federal Funds Rate or
such Eurodollar Rate shall be effective from and including the effective date of
such change in the Prime Rate, Federal Funds Rate or such Eurodollar Rate,
respectively.
 
“Alternate Base Rate Loan” shall mean any Loan which bears interest at the
Alternate Base Rate, plus the Applicable Margin.
 
“Applicable Lending Office” shall mean, with respect to each Bank, such Bank’s
(a) Domestic Lending Office in the case of an Alternate Base Rate Loan; and (b)
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Margin” means, for any day, with respect to any Alternate Base Rate
Loan or Eurodollar Rate Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Senior Funded Debt:
 
Rating of the Borrower’s unsecured, non-credit enhanced Senior Funded Debt
Eurodollar Rate Loans
Alternate Base Rate Loans
Commitment Fee
Equal to or greater than Baa1 by Moody’s or BBB+ by S&P
1.375%
0.375%
0.175%
Equal to Baa2 by Moody’s or BBB by S&P
 
1.500%
0.500%
0.200%
Equal to Baa3 by Moody’s or BBB- by S&P
 
1.625%
0.625%
0.250%
Equal to Ba1 by Moody’s or BB+ by S&P
 
1.750%
0.750%
0.300%
Less than Ba1 by Moody’s and less than BB+ by S&P
2.000%
1.000%
0.400%



Notwithstanding the foregoing provisions, in the event that ratings of the
Borrower’s Senior Funded Debt under S&P and under Moody’s fall within different
rating categories which are not functional equivalents, the Applicable Margin
shall be based on the higher of such ratings if there is only one category
differential between the functional equivalents of such ratings, and if there is
a two category differential between the functional equivalents of such ratings,
the component of pricing from the grid set forth above shall be based on the
rating category which is then in the middle of or between the two category
ratings which are then in effect, and if there is greater than a two category
differential between the functional equivalents of such ratings, the component
of pricing from the grid set forth above shall be based on the rating category
which is then one rating category above the lowest of the two category ratings
which are then in effect.  Additionally, in the event that Borrower withdraws
from having its Senior Funded Debt being rated by Moody’s or S&P, so that one or
both of such ratings services fails to rate the Borrower’s Senior Funded Debt,
the component of pricing from the grid set forth above for purposes of
determining the Commitment Fee and Applicable Margin for all Rate Periods
commencing thereafter shall be 2.00% for a Eurodollar Rate Loan, 1.00% for
Alternate Base Rate Loans, and 0.40% for the Commitment Fee until such time as
Borrower subsequently causes its Senior Funded Debt to be rated by both of said
ratings services.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank that is not a Defaulting Bank, (b) an Affiliate of a Bank
that is not a Defaulting Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank that is not a Defaulting Bank.
 
“Assignment and Acceptance” shall have the meaning set forth in Section 13.13.
 
“Bank” shall have the meaning set forth in the preamble hereto and shall include
the Agent, in its individual capacity.
 
“Borrower” shall have the meaning set forth in the preamble hereto.
 
“Borrowing Date” shall mean a date upon which the Borrower has requested a Loan
to be made in a Notice of Borrowing delivered pursuant to Section 2.01.
 
 
3

--------------------------------------------------------------------------------

 
“Business Day” shall mean a day when the Agent is open for business, provided
that, if the applicable Business Day relates to any Eurodollar Rate Loan, it
shall mean a day when the Agent is open for business and banks are open for
business in the London interbank market and in New York City.
 
“Capital Lease” shall mean any lease of any Property (whether real, personal, or
mixed) which, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of the lessee.
 
“Capitalized Lease Obligations” shall mean, for the Borrower and its
Subsidiaries, any of their obligations that should, in accordance with GAAP, be
recorded as Capital Leases.
 
“Cash Interest Expense” shall mean, for any period, total interest expense to
the extent paid in cash (including the interest component of Capitalized Lease
Obligations) of the Borrower and any Subsidiary for such period all as
determined in conformity with GAAP.
 
“Change of Control” shall occur if any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute) shall have acquired beneficial
ownership of thirty five percent (35%) or more on a fully diluted basis of the
voting and/or economic interests in the Borrower and within ninety (90) days of
the announcement of the Change of Control, Moody’s or S&P announce a downgrade
below investment grade or a withdrawal of their respective ratings as a result
of the Change of Control.
 
“Change of Ownership” shall occur if any Person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute) shall have acquired beneficial
ownership of thirty five percent (35%) or more on a fully diluted basis of the
voting and/or economic interests in the Borrower.
 
“Citrus” shall mean Citrus Corp., a Delaware corporation.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder issued by the Internal Revenue Service.
 
“Co-Documentation Agents” shall have the meaning set forth in the preamble
hereto.
 
“Commitment” shall have the meaning set forth in Section 2.01(a) and
“Commitments” shall mean, collectively, the Commitments of all of the Banks.
 
“Consolidated Net Income” shall mean for any period the consolidated net income
of the Borrower and all Subsidiaries, determined in accordance with GAAP, for
such period.
 
 
4

--------------------------------------------------------------------------------

 
“Consolidated Net Worth” shall mean, for any period for the Borrower and all
Subsidiaries, (a) the sum of the following consolidated items, all determined in
accordance with GAAP and without duplication: the consolidated stockholders’
equity of all classes of stock (whether common, preferred, mandatorily
convertible preferred or preference) of the Borrower and its Subsidiaries; the
Equity-Preferred Securities; the other preferred securities of the Borrower’s
Subsidiaries not constituting Equity-Preferred Securities; and the minority
interests in the Borrower’s Subsidiaries, less (b) the sum of the following
consolidated items, without duplication: the book amount of any deferred charges
(including, but not limited to, unamortized debt discount and expenses,
organization expenses, experimental and development expenses, but excluding
prepaid expenses) that are not permitted to be recovered by the Borrower or its
applicable Subsidiaries under rates permitted under rate tariffs, plus (c) the
sum of all amounts contributed or paid by the Borrower to the Rabbi Trusts for
purposes of funding the same, but only to the extent such contributions and
payments are required to be deducted from the consolidated stockholders’ equity
of the Borrower and its Subsidiaries in accordance with GAAP.
 
“Consolidated Total Capitalization” shall mean at any time the sum of: (a)
Consolidated Net Worth at such time; plus (b) the principal amount of
outstanding Debt (other than Equity-Preferred Securities (to the extent included
in Debt of the Borrower and its Subsidiaries) not to exceed 10% of Consolidated
Total Capitalization (calculated for purposes of this clause without reference
to any Equity-Preferred Securities) of the Borrower and its Subsidiaries.
 
“Consolidated Total Indebtedness” shall mean all Debt of the Borrower and all
Subsidiaries including, without limitation, any current maturities and all
obligations under any Receivables Purchase and Sale Agreement thereof, plus,
without duplication, all amounts outstanding under Standby Letters of Credit
and, without duplication, all Facility Letter of Credit Obligations, less,
without duplication and to the extent included in Debt of the Borrower and its
Subsidiaries, Equity-Preferred Securities not to exceed 10% of Consolidated
Total Capitalization (calculated for purposes of this clause without reference
to any Equity-Preferred Securities).
 
“Credit Exposure” shall mean, with respect to any Bank at any time, the sum of
the outstanding principal amount of such Bank’s Loans and its Facility Letter of
Credit Obligations.
 
“Credit Party” means the Agent, the Issuing Bank or any other Bank.
 
“Debt” means (without duplication), for any Person, indebtedness for money
borrowed determined in accordance with GAAP but in any event including, (a)
indebtedness of such Person for borrowed money or arising out of any extension
of credit to or for the account of such Person (including, without limitation,
extensions of credit in the form of reimbursement or payment obligations of such
Person relating to letters of credit issued for the account of such Person) or
for the deferred purchase price of property or services, except indebtedness
which is owing to trade creditors in the ordinary course of business and which
is due within thirty (30) days after the original invoice date; (b) indebtedness
of the kind described in clause (a) of this definition which is secured by (or
for which the holder of such Debt has any existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness or
obligations; (c) Capitalized Lease Obligations of such Person; and (d)
obligations under direct or indirect Guaranties.  Whenever the definition of
Debt is being used herein in order to compute a financial ratio or covenant
applicable to the consolidated business of the Borrower and its Subsidiaries,
Debt which is already included in such computation by virtue of the fact that it
is owed by a Subsidiary of the Borrower will not also be added by virtue of the
fact that the Borrower has executed a guaranty with respect to such Debt that
would otherwise require such guaranteed indebtedness to be considered Debt
hereunder.  Nothing contained in the foregoing sentence is intended to limit the
other provisions of this Agreement which contain limitations on the amount and
types of Debt which may be incurred by the Borrower or its Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
“Debtor Laws” shall mean all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization,
or similar laws, or general equitable principles from time to time in effect
affecting the rights of creditors generally.
 
“Default” shall mean any of the events specified in Article XI, whether or not
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.
 
“Defaulting Bank” means any Bank, as determined by the Agent, that (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Facility Letters of Credit or (iii) pay over to any Credit Party any other
amount required to be funded by it hereunder, unless, in the case of clause (i)
above, such Bank notifies the Administrative Agent in writing that such failure
is the result of such Bank’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Bank’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Facility Letters of Credit; provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon such Credit Party’s receipt of
such certification in form and substance satisfactory to it and the Agent, or
(d) has (i) become or is insolvent or has a parent company that has become or is
insolvent or is determined to be insolvent by any Governmental Authority having
regulatory authority over such Person, or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Bank shall
not become a Defaulting Bank solely as a result of the maintenance of an
ownership interest in such Bank or Person controlling such Bank or the exercise
of control over a Bank or Person controlling such Bank by a Governmental
Authority or an instrumentality thereof.
 
 
6

--------------------------------------------------------------------------------

 
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act, as enacted by the United States Congress, and signed into law on
July 21, 2010, and all statutes, rules, guidelines or directives promulgated
thereunder.
 
“Dollars” and “$” shall mean lawful currency of the United States of America.
 
“Domestic Lending Office” shall mean, with respect to each Bank, the office of
such Bank located at its “Address for Notices” set forth below the name of such
Bank on the signature pages hereof or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Agent.
 
“EBDIT” shall mean for any period the sum of (a) consolidated net earnings for
the Borrower and its Subsidiaries (excluding for all purposes hereof all
extraordinary items), plus (b) each of the following to the extent actually
deducted in deriving such net earnings:  (i) depreciation and amortization
expense; (ii) interest expense and (iii) federal and state income taxes, in each
case before adjustment for extraordinary items, as shown in the financial
statements of Borrower and its Subsidiaries referred to in Section 7.02 hereof
(excluding for all purposes hereof all extraordinary items), and determined in
accordance with GAAP, and (c) plus (or minus, if applicable) the net amount of
non-cash deductions from (or additions to, if applicable) such net earnings for
such period attributable to fluctuations in the market price(s) of securities
which the Borrower is obligated to purchase in future periods under any of the
Rabbi Trusts, but only to the extent that such deductions (or additions, if
applicable) are required to be taken in accordance with GAAP.
 
“Eligible Assignee” shall mean: (i) any Bank that is not a Defaulting Bank, or
any Affiliate of any Bank that is not a Defaulting Bank, any Approved Fund, or
any institution 100% of the voting stock of which is directly, or indirectly
owned by such Bank or by the immediate or remote parent of such Bank; or (ii) a
commercial bank, a foreign branch of a United States commercial bank, a domestic
branch of a foreign commercial bank or other financial institution having in
each case assets in excess of $1,000,000,000.
 
 
7

--------------------------------------------------------------------------------

 
“Environmental Law” shall mean (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C.A. § 9601 et seq.), as amended from
time to time, and any and all rules and regulations issued or promulgated
thereunder (“CERCLA”); (b) the Resource Conservation and Recovery Act (as
amended by the Hazardous and Solid Waste Amendment of 1984, 42 U.S.C.A. § 6901
et seq.), as amended from time to time, and any and all rules and regulations
promulgated thereunder (“RCRA”); (c) the Clean Air Act, 42 U.S.C.A. § 7401 et
seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; (d) the Clean Water Act of 1977, 33 U.S.CA § 1251 et
seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; (e) the Toxic Substances Control Act, 15 U.S.C.A. § 2601
et seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; or (f) any other federal or state law, statute, rule, or
emulation enacted in connection with or relating to the protection or regulation
of the environment (including, without limitation, those laws, statutes, rules,
and regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing, or transporting of Hazardous Materials) and
any rules and regulations issued or promulgated in connection with any of the
foregoing by any governmental authority, and “Environmental Laws” shall mean
each of the foregoing.
 
“EPA” shall mean the Environmental Protection Agency, or any successor
organization.
 
“Equity-Preferred Securities” means (i) Debt, preferred equity or any other
securities that are mandatorily convertible by the issuer thereof at a date
certain, without cash payment by the issuer, into common shares of stock of the
Borrower or (ii) any other securities (A) that are issued by the Borrower or any
Subsidiary, (B) that are not subject to mandatory redemption at any time,
directly or indirectly, (C) that are perpetual or mature not less than 30 years
from the date of issuance, (D) the Debt component, if any, issued in connection
therewith, including any guaranty, is subordinate in right of payment to all
other unsecured and unsubordinated Debt of the issuer of such Debt component
(including any such guaranty, if applicable), and (E) the terms of which permit
the issuer thereof to defer at any time, without any additional payment or
premium, the payment of any and all interest and/or distributions thereon, as
applicable, to a date occurring after the Maturity Date.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations thereof issued by the Internal Revenue Service or the Department
of Labor thereunder.
 
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
 
“Eurodollar Lending Office” shall mean, with respect to each Bank, the office of
such Bank located at its “Address for Notices” set forth below the name of such
Bank on the signature pages hereof, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Agent.
 
“Eurodollar Rate” shall mean with respect to the applicable Rate Period in
effect for each Eurodollar Rate Loan, the quotient obtained by dividing (i) the
rate appearing on Reuter Reference LIBOR01 (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Rate Period, as the rate for dollar
deposits with a maturity comparable to such Rate Period (or in the event that
such rate quote is not available at such time for any reason, then utilizing the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Rate Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Rate Period) by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Rate Period.
 
“Eurodollar Rate Loan” shall mean any Loan that bears interest at the Eurodollar
Rate, plus the Applicable Margin.
 
 
8

--------------------------------------------------------------------------------

 
“Eurodollar Rate Reserve Percentage” of the Agent for any Rate Period for any
Eurodollar Rate Loan shall mean the reserve percentage applicable during such
Rate Period (or if more than one such percentages shall be so applicable, the
daily average of such percentages for those days in such Rate Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental, or other marginal reserve requirement)
for member banks of the Federal Reserve System with deposits exceeding
$1,000,000,000 with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Rate Period.  The
Eurodollar Rate Reserve Percentage shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
“Event of Default” shall mean any of the events specified in Article XI,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.
 
“Existing Letters of Credit” shall mean all standby Letters of Credit issued
under the Original Agreement to support the obligations (contingent or
otherwise) of the Borrower.
 
“Expiration Date” shall mean the last day of a Rate Period.
 
“Facility Letter(s) of Credit” shall mean, in the singular form, any Standby
Letter of Credit issued by the Issuing Bank for the account of the Borrower
pursuant to Article III and, in the plural form, all such Standby Letters of
Credit issued by the Issuing Bank for the account of the Borrower.
 
“Facility Letter of Credit Obligations” shall mean, at any particular time, the
sum of (a) the Reimbursement Obligations, plus (b) the aggregate undrawn face
amount of all outstanding Facility Letters of Credit, in each case as determined
by the Agent.  The Facility Letter of Credit Obligations of any Bank at any time
shall be its Pro-Rata Percentage of the total Facility Letter of Credit
Obligations at such time.
 
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
(rounded to the nearest 1/100 of 1%) on overnight federal fund transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average
(rounded to the nearest 1/100 of 1%) of the quotations for such day on such
transactions received by the Agent from Fulton Prebon and Garvin Guy Butler or
two other federal funds brokers of recognized standing selected by the Agent.
 
“Funded Debt” means all Debt of a Person which matures more than one year from
the date of creation or matures within one year from such date but is renewable
or extendible, at the option of such Person, by its terms or by the terms of any
instrument or agreement relating thereto, to a date more than one year from such
date or arises under a revolving credit or similar agreement which obligates
Banks to extend credit during a period of more than one year from such date,
including, without limitation, all amounts of any Funded Debt required to be
paid or prepaid within one year from the date of determination of the existence
of any such Funded Debt.
 
 
9

--------------------------------------------------------------------------------

 
“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time, applicable to the circumstances as of the date of determination,
applied consistently with such principles as applied in the preparation of the
Borrower’s audited financial statements referred to in Section 7.02.
 
“General Intangibles” shall mean all of the Borrower’s contract rights now
existing or hereafter acquired, arising or created under contracts or
arrangements for the purchase, sale, storage or transportation of gas or other
Inventory.
 
“Governmental Authority” shall mean any (domestic or foreign) federal, state,
county, municipal, parish, provincial, or other government, or any department,
commission, board, court, agency (including, without limitation, the EPA), or
any other instrumentality of any of them or any other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory,
or administrative functions of, or pertaining to, government, including, without
limitation, any arbitration panel, any court, or any commission.
 
“Governmental Requirement” means any Order, Permit, law, statute (including,
without limitation, any Environmental Law), code, ordinance, rule, regulation,
certificate, or other direction or requirement of any Governmental Authority.
 
“Guaranty” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of
another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or to maintain financial covenants, or to assure the payment of such Debt
by an agreement to make payments in respect of goods or services regardless of
whether delivered or to purchase or acquire the Debt of another, or otherwise,
provided that the term “Guaranty” shall not include endorsements for deposit or
collection in the ordinary course of business.
 
“Hazardous Materials” shall mean any substance which, pursuant to any
Environmental Laws, requires special handling in its collection, use, storage,
treatment or disposal, including but not limited to any of the following: (a)
any “hazardous waste” as defined by RCRA; (b) any “hazardous substance” as
defined by CERCLA; (c) asbestos; (d) polychlorinated biphenyls; (e) any
flammables, explosives or radioactive materials; and (f) any substance, the
presence of which on any of the Borrower’s or any Subsidiary’s properties is
prohibited by any Governmental Authority.
 
“Highest Lawful Rate” shall mean, with respect to each Bank, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, due to such Bank pursuant to this Agreement, under
laws applicable to such Bank which are presently in effect, or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.
 
 
10

--------------------------------------------------------------------------------

 
“Indemnified Parties” shall have the meaning set forth in Section 13.16.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Loan in accordance with Section 2.06.
 
“Interest Payment Date” shall mean (a) as to any Eurodollar Rate Loan in which
the Rate Period with respect thereto is not greater than three (3) months, the
date on which such Rate Period ends; (b) as to any Eurodollar Rate Loan in which
the Rate Period with respect thereto is greater than three (3) months, the date
on which the third month of such Rate Period ends, and the date on which each
such Rate Period ends; (c) as to any Alternate Base Rate Loan the last Business
Day of each March, June, September and December; and (d) as to all Loans, such
time as the principal of and interest on the Notes shall have been paid in full.
 
“Inventory” means, with respect to Borrower or any Subsidiary, all of such
­Person’s now owned or hereafter acquired or created inventory in all of its
forms and of every nature, wherever located, whether acquired by purchase,
merger, or otherwise, and all  raw materials, work in process therefor and
finished goods thereof, and all supplies, materials, and products of every
nature and description used, usable, or consumed in connection with the
manufacture, packing, shipping, advertising, selling, leasing, furnishing, or
production of such goods, and shall include, in any event, all “inventory”
(within the meaning of such term in the Uniform Commercial Code in effect in any
applicable jurisdiction), whether in mass or joint, or other interest or right
of any kind in goods which are returned to, repossessed by, or stopped in
transit by such Person, and all accessions to any of the foregoing and all
products of any of the foregoing.
 
“Investment” of any Person means any investment so classified under GAAP, and,
whether or not so classified, includes (a) any direct or indirect loan advance
made by it to any other Person; (b) any direct or indirect Guaranty for the
benefit of such Person; provided, however, that for purposes of determining
Investments of Borrower hereunder, the existing Guaranty by Borrower of certain
tax increment financing extended by The Fidelity Deposit and Discount Bank to
The Redevelopment Authority of the County of Lackawanna shall be deemed to not
be an Investment; (c) any capital contribution to any other Person; and (d) any
ownership or similar interest in any other Person; and the amount of any
Investment shall be the original principal or capital amount thereof (plus any
subsequent principal or capital amount) minus all cash returns of principal or
capital thereof.
 
“Issuing Bank” shall mean JPMorgan Chase Bank, N.A. in its capacity as the
issuer of Facility Letters of Credit hereunder, and its successors in such
capacity as provided in Section 3.10.  The Issuing Bank may, in its discretion,
arrange for one or more Facility Letters of Credit to be issued by Affiliates of
the Issuing Bank so long as such Affiliate is reasonably acceptable to the
beneficiary of any such Facility Letter of Credit, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to the Facility
Letters of Credit issued by such Affiliate.
 
 
11

--------------------------------------------------------------------------------

 
“L/C Subfacility” shall mean that portion of the Commitments equal to
$80,000,000.
 
“Lead Arranger” shall mean J.P. Morgan Securities LLC, in its capacity as the
Lead Left Arranger.
 
“Letter(s) of Credit” shall mean, in the singular form, any letter of credit
issued by any Person for the account of the Borrower and, in the plural form,
all such letters of credit issued by any Person for the account of the Borrower.
 
“Letter of Credit Commitment” shall mean the Issuing Bank’s commitment to issue
Facility Letters of Credit.
 
“Letter of Credit Reimbursement Agreement” shall mean, with respect to a
Facility Letter of Credit, such form of application therefor and form of
reimbursement agreement therefor (whether in a single or several documents,
taken together) as the Issuing Bank may employ in the ordinary course of
business for its own account, whether or not providing for collateral security,
with such modifications thereto as may be agreed upon by the Issuing Bank and
the account party and as are not materially adverse to the interests of any
Bank; provided, however, in the event of any conflict between the terms of any
Letter of Credit Reimbursement Agreement and this Agreement, the terms of this
Agreement shall control; and provided, further, that any grant or purported
grant of a security interest in favor of the Issuing Bank contained in any
Letter of Credit Reimbursement Agreement shall be void.
 
“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien (including without limitation, any such interest arising under
any Environmental Law), or similar charge of any kind (including without
limitation, any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof), or the
interest of the lessor under any Capital Lease.
 
“Loan” or “Loans” shall mean a loan or loans, respectively, from the Banks to
the Borrower made under Section 2.01.
 
“Loan Document” shall mean this Agreement, any Note, or any other document,
agreement or instrument now or hereafter executed and delivered by the Borrower
or any other Person in connection with any of the transactions contemplated by
any of the foregoing, as any of the foregoing may hereafter be amended,
modified, or supplemented, and “Loan Documents” shall mean, collectively, each
of the foregoing.
 
“Majority Banks” shall mean, at any time, Banks holding more than 50% of the
Commitments (or if the Commitments have terminated or expired, the Credit
Exposures) at such time, as adjusted pursuant to Section 6.01.
 
“Material Adverse Effect” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on (a)
the business, assets, property, financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the Borrower’s ability to perform its
Obligations with respect to this Agreement or any of the other Loan Documents,
or (c) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent and the Banks thereunder.
 
 
12

--------------------------------------------------------------------------------

 
“Maturity Date” shall mean May 20, 2016.
 
“Moody’s” shall mean Moody’s Investor Services, Inc.
 
“Non-Facility Letter of Credit” shall mean any Letter of Credit which is not a
Facility Letter of Credit.
 
“Note” or “Notes” shall mean a promissory note or notes, respectively, of the
Borrower, executed and delivered under this Agreement.
 
“Notice of Borrowing” shall have the meaning set forth in Section 2.01(c).
 
“Obligations” shall mean (a) all obligations of the Borrower to the Bank under
this Agreement, the Notes and all other Loan Documents to which it is a party;
(b) all Reimbursement Obligations; and (c) any other obligations of the Borrower
with respect to a Facility Letter of Credit.
 
“Officer’s Certificate” shall mean a certificate signed in the name of the
Borrower or a Subsidiary, as the case may be, by either its President, one of
its Vice Presidents, its Treasurer, its Secretary, or one of its Assistant
Treasurers or Assistant Secretaries.
 
“Panhandle Eastern” shall mean Panhandle Eastern Pipe Line Company, LP, a
Delaware limited partnership.
 
“Person” shall mean an individual, partnership, joint venture, corporation,
joint stock company, bank, trust, unincorporated organization and/or a
government or any department or agency thereof.
 
“Plan” shall mean any plan subject to Title IV of ERISA and maintained for
employees of the Borrower or of any member of a “controlled group of
corporations,” as such term is defined in the Code, of which the Borrower or any
Subsidiary is a member, or any such plan to which the Borrower or any Subsidiary
is required to contribute on behalf of its employees.
 
“Prime Rate” shall mean, on any day, the rate determined by the Agent as being
its prime rate for that day.  Without notice to the Borrower or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which said Prime Rate shall fluctuate, with each such change to be
effective as of the date of each change in such Prime Rate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Agent may make commercial or other loans
at rates of interest at, above or below the Prime Rate.
 
“Prior Acquisitions” shall mean the Borrower’s previous acquisitions of and
mergers with Fall River Gas Company.
 
 
13

--------------------------------------------------------------------------------

 
“Pro-Rata Percentage” shall mean with respect to any Bank, a fraction (expressed
as a percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all the
Commitments of the Banks, as adjusted from time to time in accordance with
Section 4.07; provided that in the case of Section 6.01 when a Defaulting Bank
shall exist, “Pro-Rata Percentage” shall mean the percentage of total
Commitments (disregarding any Defaulting Bank’s Commitment) represented by such
Bank’s Commitment.  If the Commitments have terminated or expired, the Pro-Rata
Percentage shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Bank’s status as a
Defaulting Bank at the time of determination.
 
“Property” shall mean any interest or right in any kind of property or asset,
whether real, personal, or mixed, owned or leased, tangible or intangible, and
whether now held or hereafter acquired.
 
“Qualifying Assets” shall mean (i) equity interests owned one hundred percent
(100%) by the Borrower in entities engaged primarily in one or more of the
Borrower’s lines of business described in Section 7.15 (singly, a “Qualified
Entity” and collectively, “Qualified Entities”), or productive assets used in
one or more of such lines of business; and (ii) equity interests of less than
one hundred percent (100%) owned by the Borrower in one or more Qualifying
Entities, provided that at any time the aggregate amount of the Borrower’s
investment in Qualifying Assets described in clause (ii) that are then held by
the Borrower as of the applicable determination date (measured by the aggregate
purchase price paid therefor, including the aggregate amount of Debt assumed or
deemed incurred by Borrower in connection with such acquisitions) does not
exceed twenty percent (20%) of the Consolidated Net Worth of the Borrower and
its Subsidiaries as of the applicable determination date.
 
“Rabbi Trusts” shall mean those four (4) certain non-qualified deferred
compensation irrevocable trusts existing as of the Closing Date, previously
established by the Borrower for the benefit of its executive employees, so long
as the assets in each of such trusts which have not yet been distributed to one
or more executive employees of the Borrower remain subject to the claims of the
Borrower’s general creditors.
 
“Rate Period” shall mean the period of time for which the Eurodollar Rate shall
be in effect as to any Eurodollar Rate Loan, commencing with the Borrowing Date
or the Expiration Date of the immediately preceding Rate Period, as the case may
be, applicable to and ending on the effective date of any re-borrowing made as
provided in Section 2.01(c) as the Borrower may specify in the related Notice of
Borrowing, subject, however, to the early termination provisions of the second
sentence of Section 2.03(c) relating to any Eurodollar Rate Loan; provided,
however, that any Rate Period that would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Rate Period
shall end on the next preceding Business Day.  For any Eurodollar Rate Loan the
Rate Period may be fifteen days, one, two, three or six months, in each case as
specified in the applicable Notice of Borrowing, subject to the provisions of
Sections 2.02 and 2.03.
 
“Receivables Purchase and Sale Agreement” shall mean any agreement(s) governing
a receivables securitization facility proposed to be entered into by the
Borrower or any of its Subsidiaries, as any such agreement or facility may be
amended, supplemented, restated or otherwise modified from time to time,
provided that no such amendment, supplement, restatement or modification shall
change the scope of such agreement or facility from that of a receivables
securitization transaction and the aggregate amount of all such facilities shall
not exceed $150,000,000.
 
 
14

--------------------------------------------------------------------------------

 
“Reimbursement Obligations” shall mean the reimbursement or repayment
obligations of the Borrower to Issuing Banks pursuant to this Agreement or the
applicable Letter of Credit Reimbursement Agreement with respect to Facility
Letters of Credit issued for the account of the Borrower.
 
“Release” shall mean a “release”, as such term is defined in CERCLA.
 
“Restricted Payment” shall mean the Borrower’s declaration or payment of any
dividend on, or purchase or agreement to purchase any of, or making of any other
distribution with respect to, any of its capital stock, except any such
dividend, purchase or distribution consisting solely of capital stock of the
Borrower.
 
“S&P” shall mean Standard & Poor’s Rating Group.
 
“Securities Act” shall have the meaning set forth in Section 13.01.
 
“Senior Funded Debt” shall mean Funded Debt of the Borrower (excluding Debt that
is contractually subordinated in right of payment to any other Debt) that is
unsecured and not guaranteed by any other Person or subject to any other credit
enhancement.
 
“Senior Notes” means (a) the $475,000,000 of 7.6% Senior Notes of the Borrower
previously placed with investors on or about January 31, 1994, and (b) the
$300,000,000 of 8.25% Senior Notes of the Borrower previously placed with
investors on or about November 3, 1999, as such Senior Notes may be amended,
modified, or supplemented from time to time in accordance with the terms of this
Agreement and “Senior Note” means each such note individually.
 
“Standby Letter of Credit” shall mean any standby letter of credit issued to
support obligations (contingent or otherwise) of the Borrower.
 
“Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Notwithstanding the fact that the management of Citrus is or may be
controlled by the Borrower, neither Citrus nor any of its subsidiaries shall be
deemed to constitute a Subsidiary of the Borrower for purposes of this Agreement
so long as the Borrower does not beneficially own, directly, or indirectly, a
majority of the shares of securities or other interests in Citrus having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency).
 
“Trunkline LNG Holdings” shall mean Trunkline LNG Holdings, LLC, a Delaware
limited liability company.
 
 
15

--------------------------------------------------------------------------------

 
“Type” shall mean, with respect to any Loan, any Alternate Base Rate Loan or any
Eurodollar Rate Loan.
 
“Unused L/C Subfacility” shall mean, at any time, the amount, if any, by which
the L/C Subfacility then in effect exceeds the aggregate outstanding amount of
all Facility Letter of Credit Obligations.
 
Section 1.02 Terms Generally»
 
.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
Section 1.03 Accounting Terms; Change in GAAP»
 
.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Agent that the Borrower requests to eliminate the
effect of any change in GAAP occurring after the date hereof or to eliminate the
application of such change on the operation of such provision (or if the Agent
notifies the Borrower that the Majority Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application of such change,
then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.
 
ARTICLE II                                
THE LOANS
Section 2.01 The Loans»
 
.
 
(a) Subject to the terms and conditions and relying upon the representations and
warranties of the Borrower herein set forth, each Bank severally agrees to make
Loans to the Borrower on any one or more Business Days prior to the Maturity
Date, up to an aggregate principal amount of Loans not exceeding at any time
outstanding: (i) the amount set forth opposite such Bank’s name on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Bank shall have
assumed its Commitment, as applicable (such Bank’s “Commitment”); minus (ii)
such Bank’s Pro Rata Percentage of the Facility Letter of Credit
Obligations.  Within such limits and during such period and subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and re-borrow
hereunder.
 
 
16

--------------------------------------------------------------------------------

 
(b) The Borrower shall execute and deliver to the Agent for each Bank to
evidence the Loans made by each Bank under such Bank’s Commitment, a Note, which
shall be: (i) dated as of the Closing Date; (ii) in the principal amount of such
Bank’s maximum Commitment; (iii) in substantially the form attached hereto as
Exhibit A, with blanks appropriately filled; (iv) payable to the order of such
Bank on the Maturity Date; and (v) subject to acceleration upon the occurrence
of an Event of Default.  Each Note shall bear interest on the unpaid principal
amount thereof from time to time outstanding at the rate per annum determined as
specified in Sections 2.02 and 2.03, payable on each Interest Payment Date and
at maturity, commencing with the first Interest Payment Date following the date
of each Note.
 
(c) Each Loan shall be: (i) in the case of any Eurodollar Rate Loan, in an
amount of not less than $1,000,000 or an integral multiple of $1,000,000 in
excess thereof; or (ii) in the case of any Alternate Base Rate Loan, in an
amount of not less than $500,000 or an integral multiple of $100,000 in excess
thereof and, at the option of the Borrower, any borrowing under this Section
2.01(c) may be comprised of two or more such Loans bearing different rates of
interest.  Each such borrowing shall be made upon prior notice from the Borrower
to the Agent in the form attached hereto as Exhibit B (the “Notice of
Borrowing”) delivered to the Agent not later than 11:00 am (Houston time): (i)
on the third Business Day prior to the Borrowing Date, if such borrowing
consists of Eurodollar Rate Loans; and (ii) on the Borrowing Date, if such
borrowing consists of Alternate Base Rate Loans.  Each Notice of Borrowing shall
be irrevocable and shall specify: (i) the amount of the proposed borrowing and
of each Loan comprising a part thereof; (ii) the Borrowing Date; (iii) whether
such Loan is to be a Alternate Base Rate Loan or a Eurodollar Rate Loan; (iv) in
the case of a Eurodollar Rate Loan, the Rate Period with respect to each such
Loan and the Expiration Date of each such Rate Period; and (v) the demand
deposit account of the Borrower at JPMorgan into which the proceeds of the
borrowing are to be deposited by the Agent.  The Borrower may give the Agent
telephonic notice by the required time of any proposed borrowing under this
Section 2.01(c); provided that such telephonic notice shall be irrevocable and
confirmed in writing by delivery to the Agent promptly (but in no event later
than the Borrowing Date relating to any such borrowing) of a Notice of
Borrowing.  Neither the Agent nor any Bank shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above which the Agent
believes in good faith to have been given by the Borrower, or for otherwise
acting in good faith under this Section 2.01(c).
 
(d) In the case of a proposed borrowing comprised of Eurodollar Rate Loans, the
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.02.  Each Bank shall, before 1:00 pm (Houston time) on the Borrowing
Date, make available for the account of its Applicable Lending Office to the
Agent at the Agent’s address set forth in Section 13.04, in same day funds, its
Pro Rata Percentage of such borrowing.  After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article VIII, on
the Borrowing Date, the Agent shall make the borrowing available to the Borrower
at its Applicable Lending Office in immediately available funds.  Each Bank
shall post on a schedule attached to its Note(s): (i) the date and principal
amount of each Loan made under such Note; (ii) the rate of interest each such
Loan will bear; and (iii) each payment of principal thereon; provided, however,
that any failure of such Bank to mark such Note shall not affect the Borrower’s
obligations thereunder; and provided further that such Bank’s records as to such
matters shall be controlling whether or not such Bank has so marked such Note
absent manifest error.  Any deposit to the Borrower’s demand deposit account by
the Agent or by JPMorgan (of funds received from the Agent) pursuant to a
request (whether written or oral) believed by the Agent or by JPMorgan to be an
authorized request by the Borrower for a Loan hereunder shall be deemed to be a
Loan hereunder for all purposes with the same effect as if the Borrower had in
fact requested the Agent to make such Loan.
 
 
17

--------------------------------------------------------------------------------

 
(e) Subject to the provisions of Article VI, unless the Agent shall have
received notice from a Bank prior to the time of any borrowing that such Bank
will not make available to the Agent such Bank’s Pro Rata Percentage of such
borrowing, the Agent may assume that such Bank has made such portion available
to the Agent on the date of such borrowing in accordance with this Section 2.01
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount.  If and to the extent that such
Bank shall not have so made such Pro Rata Percentage available to the Agent,
such Bank and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, (i) in the case of the Borrower, at the interest
rate applicable at the time to the Loans comprising such borrowing, and (ii) in
the case of such Bank, at the Federal Funds Rate.  If such Bank shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Bank's Loan as part of such borrowing for purposes of this Agreement.
 
(f) The failure of any Bank, including a Defaulting Bank, to make the Loan to be
made by it as part of any borrowing shall not relieve any other Bank of its
obligation, if any, hereunder to make its Loan on the date of such borrowing,
but no Bank shall be responsible for the failure of any other Bank to make the
Loan to be made by such other Bank on the date of any borrowing.
 
Section 2.02 Interest»
 
.
 
(a) Except as specified in Sections 2.03(b) and 2.03(c), the Loans (i)
comprising each Alternate Base Rate Loan shall bear interest at the Alternate
Base Rate plus the Applicable Margin, and (ii) comprising each Eurodollar Rate
Loan shall bear interest at the Eurodollar Rate plus the Applicable Margin.
 
(b) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of a
Eurodollar Rate Loan, accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Rate Loan prior to the end of the
current Rate Period therefor, accrued interest on such Loan shall be payable on
the effective date of such conversion, together with all other fees due in
accordance with this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
(c) Any principal, interest, fees or other amount owing hereunder, under any
Note or under any other Loan Document that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan or (ii) in the case of any
other amount, two percent (2%) plus the rate applicable to Alternate Base Rate
Loan, in each case as provided in paragraph (a) of this Section.
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of 365 or 366 days, as the case may be, and in each case shall be payable
for the actual number of days elapsed from the first day to, but not including,
the last date with respect thereto.  The applicable Alternate Base Rate or
Eurodollar Rate shall be determined by the Agent, and such determination shall
be conclusive absent manifest error.
 
Section 2.03 Additional Interest Rate Provisions»
 
.
 
(a) The Note may be held by each Bank for the account of its respective Domestic
Lending Office or its respective Eurodollar Lending Office, and may be
transferred from one to the other from time to time as each Bank may determine.
 
(b) If the Borrower shall have chosen the Eurodollar Rate in a Notice of
Borrowing and prior to the Borrowing Date, any Bank in good faith determines
(which determination shall be conclusive) that (i) deposits in Dollars in the
principal amount of such Eurodollar Rate Loan are not being offered to the
Eurodollar Lending Office of such Bank in the Eurodollar interbank market
selected by such Bank in its sole discretion in good faith or (ii) adequate and
reasonable means do not exist for ascertaining the chosen Eurodollar Rate in
respect of such Eurodollar Rate Loan or (iii) the Eurodollar Rate, plus the
Applicable Margin for any Rate Period for such Eurodollar Rate Loan will not
adequately reflect the cost to such Bank of making such Eurodollar Rate Loan for
such Rate Period, then such Bank will so notify the Borrower and the Agent and
such Eurodollar Rate shall not become effective as to such Eurodollar Rate Loan
on such Borrowing Date or at any time thereafter until such time thereafter as
the Borrower receives notice from the Agent that the circumstances giving rise
to such determination no longer apply.
 
(c) Notwithstanding anything to the contrary in this Agreement, if at any time
any Bank in good faith determines (which determination shall be conclusive) that
the introduction of or any change in any applicable law, rule or regulation,
including, without limitation, the Dodd-Frank Act and all requests, rules,
guidelines or directives promulgated thereunder or issued in connection
therewith, or any change in the interpretation or administration thereof by any
governmental or other regulatory authority charged with the interpretation or
administration thereof shall make it unlawful for the Bank (or the Eurodollar
Lending Office of such Bank) to maintain or fund any Eurodollar Rate Loan, such
Bank shall give notice thereof to the Borrower and the Agent.  With respect to
any Eurodollar Rate Loan which is outstanding when such Bank so notifies the
Borrower, upon such date as shall be specified in such notice the Rate Period
shall end and the lesser of (i) the Alternate Base Rate, plus the Applicable
Margin or (ii) the Highest Lawful Rate shall commence to apply in lieu of the
Eurodollar Rate, plus the Applicable Margin in respect of such Eurodollar Rate
Loan and shall continue to apply unless and until the Borrower changes the rate
as provided in Section 2.06.  No more than five (5) Business Days after such
specified date, the Borrower shall pay to such Bank (x) accrued and unpaid
interest on such Eurodollar Rate Loan at the Eurodollar Rate, plus the
Applicable Margin in effect at the time of such notice to but not including such
specified date plus (y) such amount or amounts (to the extent that such amount
or amounts would not be usurious under applicable law) as may be necessary to
compensate such Bank for any direct or indirect costs and losses incurred by it
(to the extent that such amounts have not been included in the Additional Costs
in calculating such Eurodollar Rate), but otherwise without penalty.  If notice
has been given by such Bank pursuant to the foregoing provisions of this Section
2.03(c), then, unless and until such Bank notifies the Borrower that the
circumstances giving rise to such notice no longer apply, such Eurodollar Rate
shall not again apply to such Loan or any other Loan and the obligation of such
Bank to continue any Eurodollar Rate Loan as a Eurodollar Rate Loan shall be
suspended and any request by the Borrower for either a Eurodollar Rate Loan or
the conversion of a Eurodollar Rate Loan shall be ineffective.  Any such claim
by such Bank for compensation under clause (y) above shall be accompanied by a
certificate setting forth the computation upon which such claim is based, and
such certificate shall be conclusive and binding for all purposes, absent
manifest error.
 
 
19

--------------------------------------------------------------------------------

 
(d) THE BORROWER WILL INDEMNIFY EACH BANK AGAINST, AND REIMBURSE EACH BANK ON
DEMAND FOR, ANY LOSS (INCLUDING LOSS OF REASONABLY ANTICIPATED PROFITS
DETERMINED USING REASONABLE ATTRIBUTION AND ALLOCATION METHODS), OR REASONABLE
COST OR EXPENSE INCURRED OR SUSTAINED BY SUCH BANK (INCLUDING, WITHOUT
LIMITATION, ANY LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK TO FUND OR
MAINTAIN ANY EURODOLLAR RATE LOAN) AS A RESULT OF (i) ANY ADDITIONAL COSTS
INCURRED BY SUCH BANK; (ii) ANY PAYMENT OR REPAYMENT (WHETHER AUTHORIZED OR
REQUIRED HEREUNDER OR OTHERWISE) OF ALL OR A PORTION OF ANY LOAN ON A DAY OTHER
THAN THE EXPIRATION DATE OF A RATE PERIOD FOR SUCH LOAN; (iii) ANY PAYMENT OR
PREPAYMENT (WHETHER REQUIRED HEREUNDER OR OTHERWISE) OF ANY LOAN MADE AFTER THE
DELIVERY OF A NOTICE OF BORROWING BUT BEFORE THE APPLICABLE BORROWING DATE IF
SUCH PAYMENT OR PREPAYMENT PREVENTS THE PROPOSED BORROWING FROM BECOMING FULLY
EFFECTIVE; OR (iv) AFTER RECEIPT BY THE AGENT OF A NOTICE OF BORROWING, THE
FAILURE OF ANY LOAN TO BE MADE OR EFFECTED BY SUCH BANK DUE TO ANY CONDITION
PRECEDENT TO A BORROWING NOT BEING SATISFIED BY THE BORROWER OR DUE TO ANY OTHER
ACTION OR INACTION OF THE BORROWER.  ANY BANK DEMANDING PAYMENT UNDER THIS
SECTION 2.03(d) SHALL DELIVER TO THE BORROWER AND THE AGENT A STATEMENT
REASONABLY SETTING FORTH THE AMOUNT AND MANNER OF DETERMINING SUCH LOSS, COST OR
EXPENSE. THE FACTS SET FORTH IN SUCH STATEMENT SHALL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.
 
(e) If, after the Closing Date, any Bank shall have determined that the adoption
of any applicable law, rule, guideline, interpretation or regulation regarding
capital adequacy, including, without limitation, the Dodd-Frank Act and all
requests, rules, guidelines or directives promulgated thereunder or issued in
connection therewith, and all requests, rules, guidelines or directives by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Bank or such
Bank’s holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Bank’s or such Bank’s holding company’s capital as a consequence of its
obligations hereunder and under similar lending arrangements to a level below
that which such Bank or such Bank’s holding company could have achieved but for
such adoption, change or compliance (taking into consideration such Bank’s or
such Bank’s holding company’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material then the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank or such
Bank’s holding company for such reduction.
 
20

--------------------------------------------------------------------------------

 
 
(f) A certificate of such Bank setting forth such amount or amounts as shall be
necessary to compensate such Bank as specified in subparagraph (e) above shall
be delivered as soon as practicable to the Borrower (with a copy thereof to the
agent) and to the extent determined in accordance with subparagraph (e) above
shall be conclusive and binding, absent manifest error.  The Borrower shall pay
such Bank the amount shown as due on any such certificate within fifteen (15)
days after such Bank delivers such certificate.  In preparing such certificate,
such Bank may employ such assumptions and allocations (consistently applied with
respect to advances made by such Bank or commitments by such Bank to make
advances) of costs and expenses as it shall in good faith deem reasonable and
may use any reasonable averaging and attribution method (consistently applied
with respect to advances made by such Bank or commitments by such Bank to make
advances).
 
Section 2.04 Mitigation Obligations; Replacement of Banks»
 
.
 
(a) If any Bank requests compensation or if the Borrower is required to pay any
additional amount to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.03, then such Bank shall use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.03, in the future and (ii) would not subject such
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank.
 
(b) If any Bank requests compensation or if the Borrower is required to pay any
additional amount to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.03, or if any Bank defaults in its obligation to
fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Bank and the Agent, require such Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 13.13), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Bank, if a Bank accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Agent (and if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Bank shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Reimbursement Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation or payments required to be made pursuant
to Section 2.03, such assignment will result in a reduction in such compensation
or payments.  A Bank shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Bank or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.
 
 
21

--------------------------------------------------------------------------------

 
Section 2.05 Increase of Commitments»
 
.
 
(a) At any time after the Closing Date, provided that no Default or Event of
Default shall have occurred and be continuing, the Borrower may request from
time to time one or more increases of the Commitments by notice to the Agent in
writing of the amount of each such proposed increase (each such notice, a
“Commitment Increase Notice”).  Any such Commitment Increase Notice must offer
each Bank other than a Defaulting Bank the opportunity to subscribe for its pro
rata share of the requested increase in the Commitments, and the Agent shall
promptly provide to each Bank a copy of any Commitment Increase Notice received
by the Agent.  Within 10 Business Days after receipt by the Agent of the
applicable Commitment Increase Notice, each Bank that is not a Defaulting Bank
wishing to subscribe for its pro rata share of the requested increase in the
Commitments must deliver written notice of such fact to the Agent.  If any
portion of the requested increase in the Commitments is not subscribed for by
the Banks within such 10-day period, the Borrower may, in its sole discretion,
but with the consent of the Agent as to any Person that is not at such time a
Bank that is not a Defaulting Bank (which consent shall not be unreasonably
withheld or delayed so long as such Person is an Eligible Assignee), offer to
any existing Bank that is not a Defaulting Bank or to one or more additional
banks or financial institutions the opportunity to participate in all or a
portion of such unsubscribed portion of the requested increase in the
Commitments pursuant to Section 2.05(b) or (c) below, as applicable.
 
(b) Any additional bank or financial institution that the Borrower selects to
offer a participation in the unsubscribed portion of the increased Commitments,
and that elects to become a party to this Agreement and obtain a Commitment,
shall execute an agreement (a “New Bank Agreement”), in the form required by the
Agent, with the Borrower and the Agent, whereupon such bank or financial
institution (a “New Bank”) shall become a Bank for all purposes hereunder to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and the signature pages hereof shall be
deemed to add the name and Commitment of such New Bank, provided that the
Commitment of any such New Bank shall be in an amount not less than $5,000,000.
 
(c) Any Bank that accepts an offer by the Borrower to increase its Commitment
pursuant to this Section 2.05 shall, in each case, execute a commitment increase
agreement (a “Commitment Increase Agreement”), in the form required by the
Agent, with the Borrower and the Agent, whereupon such Bank shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and the signature pages hereof shall be
deemed to be amended to reflect such increase in the Commitment of such Bank.
 
 
22

--------------------------------------------------------------------------------

 
(d) The effectiveness of any New Bank Agreement or Commitment Increase Agreement
shall be contingent upon receipt by the Agent of such corporate resolutions of
the Borrower and legal opinions of in-house counsel to the Borrower, if any, as
the Agent shall reasonably request with respect thereto.
 
(e) If any bank or financial institution becomes a New Bank pursuant to Section
2.05(b) or if any Bank’s Commitment is increased pursuant to Section 2.05(c),
additional Loans and additional liability for Facility Letters of Credit made or
issued on or after the effectiveness thereof (the “Re-Allocation Date”) shall be
made pro rata based on each Bank’s (including each New Bank’s) respective
Commitment in effect on and after such Re-Allocation Date (except to the extent
that any such pro rata borrowings or incurring of liability would result in any
Bank making an aggregate principal amount of Loans and incurring liability for
the Facility Letters of Credit in excess of its Commitment, in which case such
excess amount will be allocated to, and made or incurred by, such New Bank
and/or Banks with such increased Commitments to the extent of, and pro rata
based on, their respective Commitments), and continuations of Eurodollar Rate
Loans outstanding on such Re-Allocation Date shall be effected by repayment of
such Eurodollar Rate Loans on the last day of the Rate Period applicable thereto
and the extension of new Eurodollar Rate Loans pro rata based on the Banks’
respective Commitments in effect on and after such Re-Allocation Date.  In the
event that on any such Re-Allocation Date there are Alternate Base Rate Loans
outstanding, the Borrower shall make prepayments thereof and borrow new
Alternate Base Rate Loans so that, after giving effect thereto, the Alternate
Base Rate Loans outstanding are held pro rata based on the Banks’ respective
Commitments in effect on and after such Re-Allocation Date.  In the event that
on any such Re-Allocation Date there are Eurodollar Rate Loans outstanding, such
Eurodollar Rate Loans shall remain outstanding with the respective holders
thereof until the expiration of their respective Rate Periods (unless the
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and interest on and repayments of such Eurodollar
Rate Loans will be paid thereon to the respective Banks holding such Eurodollar
Rate Loans pro rata based on the respective principal amounts thereof
outstanding.
 
(f) Notwithstanding anything to the contrary in this Section 2.05, (i) no Bank
shall have any obligation to increase its Commitment under this Section 2.05
unless it agrees in writing to do so in its sole discretion, (ii) no Bank shall
have any right to decrease the amount of its Commitment as a result of any
requested increase of the Commitments pursuant to this Section 2.05, (iii) the
Agent shall have no obligation to find or locate any New Bank to participate in
any unsubscribed portion of any increase in the Commitments requested by the
Borrower, (iv) each increase in the Commitments requested by the Borrower shall
not be less than $10,000,000, (v) after giving effect to any increase in the
Commitments pursuant to this Section 2.05, the sum of the Commitments shall not
exceed $700,000,000, and (vi) in the event the Borrower reduces the Commitments
pursuant to Section 4.07 or any other provision of this Agreement more than one
time during the term of this Agreement, the ability of the Borrower to request
increases in the Commitments pursuant to this Section 2.05 shall automatically
terminate.
 
(g) The Borrower shall execute and deliver to the Agent (for delivery by the
Agent to each applicable Bank) a new Note payable to each applicable Bank
(including each New Bank) participating in any increase of the Commitments in
the original principal amount of such Bank’s Commitment after giving effect to
any such increase of the Commitments.
 
 
23

--------------------------------------------------------------------------------

 
Section 2.06 Interest Elections»
 
.
 
(a) Each Loan initially shall be of the Type specified in the applicable Notice
of Borrowing and, in the case of a Eurodollar Rate Loan, shall have an initial
Rate Period as specified in such Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Loan to a different Type or to continue such Loan and,
in the case of a Eurodollar Rate Loan, may elect Rate Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Loan, in which case each such portion
shall be allocated ratably among the Banks holding such Loans, and the Loans
comprising each such portion shall be considered a separate Loan.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone by the time that a Notice of Borrowing would
be required under Section 2.01 if the Borrower were requesting a Loan of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed in writing by delivery to the Agent promptly (but in no
event later than the Borrowing Date relating to any such borrowing) of an
Interest Election Request in a form approved by the Agent and signed by the
Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
 
(i) the Loan to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Loan (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Loan);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an Alternate Base Rate Loan or a
Eurodollar Rate Loan; and
 
(iv) if the resulting Borrowing is a Eurodollar Rate Loan, the Rate Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Rate Period”.
 
If any such Interest Election Request requests a Eurodollar Rate Loan but does
not specify a Rate Period, then the Borrower shall be deemed to have selected an
Rate Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Bank of the details thereof and of such Bank’s portion of each
resulting Loan.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Loan prior to the Expiration Date applicable
thereto, then, unless such Loan is repaid as provided herein, at the end of such
Rate Period such Loan shall be converted to an Alternate Base Rate
Loan.  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing the Agent may and, at the request of the Majority
Banks shall, notify the Borrower, that, so long as an Event of Default is
continuing (i) no outstanding Loans may be converted to or continued as a
Eurodollar Rate Loan and (ii) unless repaid, each Eurodollar Rate Loan shall be
converted to an Alternate Base Rate Loan on the Expiration Date applicable
thereto.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE III                                
LETTERS OF CREDIT
Section 3.01 Obligation to Issue»
 
.  Subject to the terms and conditions of this Agreement, and in reliance upon
the representations and warranties of the Borrower set forth herein and in the
other Loan Documents, the Issuing Bank hereby severally agrees to issue, from
time to time during the period commencing on the Closing Date and ending on the
Business Day immediately prior to the Maturity Date, for the account of the
Borrower through such of the Issuing Bank’s branches as it and the Borrower may
jointly agree, one or more Facility Letters of Credit in accordance with this
Article III.  Notwithstanding the foregoing, the Issuing Bank shall not have any
obligation to issue, and shall not issue, any Facility Letter of Credit at any
time if:
 
(a) the aggregate undrawn face amount of Facility Letters of Credit theretofore
issued by the Issuing Bank, after giving effect to all requested but unissued
Facility Letters of Credit, exceeds any limit imposed by law or regulation upon
the Issuing Bank;
 
(b) after taking into account the face amount of the requested Facility Letter
of Credit, the aggregate principal amount of Facility Letter of Credit
Obligations with respect to Facility Letters of Credit issued by the Issuing
Bank for the account of the Borrower (which amount shall be calculated without
giving effect to the participation of the Banks pursuant to Section 3.05) would
exceed the Issuing Bank’s Letter of Credit Commitment;
 
(c) immediately after giving effect to the issuance of such Facility Letter of
Credit, the aggregate Facility Letter of Credit Obligations would exceed the L/C
Subfacility;
 
(d) immediately after giving effect to the issuance of such Facility Letter of
Credit, the aggregate of outstanding Loans, would exceed the Banks’ aggregate
Commitments; or
 
(e) such Facility Letter of Credit has an expiry date (i) more than one year
after the date of issuance; or (ii) that is within five (5) Business Days prior
to the Maturity Date; provided that, notwithstanding the foregoing, any Facility
Letter of Credit with a one-year tenor may provide for renewal thereof for an
additional one year period (which shall in no event extend beyond the date
referred to in clause (ii) above).
 
Section 3.02 Conditions»
 
. The obligation of the Issuing Bank to issue any Facility Letter of Credit, and
of each Bank to participate therein as provided in Section 3.05 is subject to
the satisfaction in full of the applicable conditions precedent set forth in
Article VIII and each of the following conditions:
 
 
25

--------------------------------------------------------------------------------

 
(a) the Borrower shall have delivered to the Issuing Bank, at such times and in
such manner as the Issuing Bank may prescribe, a Letter of Credit application, a
Letter of Credit Reimbursement Agreement, and such other documents and materials
as may be required pursuant to the terms thereof;
 
(b) the terms of the proposed Facility Letter of Credit shall not be
inconsistent with any term or provision of this Agreement and otherwise shall be
satisfactory to the Issuing Bank; and
 
(c) as of the date of issuance of such Facility Letter of Credit, no order,
judgment, or decree of any court, arbitrator, or governmental authority shall
purport by its terms to enjoin or restrain the Issuing Bank from issuing such
Facility Letter of Credit, and no law, rule, or regulation applicable to the
Issuing Bank, and no request or directive (whether or not having the force of
law) from any governmental authority having jurisdiction over the Issuing Bank,
shall prohibit or request that the Issuing Bank refrain from the issuance of
Letters of Credit, generally or the issuance of such Facility Letter of Credit.
 
Section 3.03 Issuance of Facility Letters of Credit»
 
.
 
(a) The Borrower shall give the Agent written notice (or telephonic notice
confirmed in writing by the Borrower not later than the requested issuance date
of the Facility Letter of Credit) of its request for the issuance of a Facility
Letter of Credit no later than 11:00 a.m. (Houston time) four (4) Business Days
prior to the date such Facility Letter of Credit is requested to be
issued.  Such notice shall be irrevocable and shall specify, with respect to
such requested Facility Letter of Credit, the face amount, beneficiary,
effective date of issuance, expiry date (which effective date and expiry date
shall be a Business Day and, with respect to the expiry date, shall be no later
than the Business Day immediately preceding the Maturity Date), and the purpose
for which such Facility Letter of Credit is to be issued.  At the time a request
for the issuance of a Facility Letter of Credit is made, the Borrower shall also
provide the Agent with a copy of the form of Letter of Credit that the Issuing
Bank has agreed to issue.  If the face amount of the requested Facility Letter
of Credit is less than or equal to the Unused L/C Subfacility, as determined by
the Agent as of the close of business on the date of its receipt of written
notice of the requested issuance, the Agent shall so notify the Issuing Bank in
writing (or by telephonic notice promptly confirmed thereafter in writing) not
later than the close of business on the second Business Day following the
Agent’s receipt of the Borrower’s written notice.  The Issuing Bank shall issue
such Facility Letter of Credit on the date requested by the Borrower, unless (i)
on or before the Business Day prior to such issuance date, the Issuing Bank
shall have received written notice from the Agent or any Bank that the
conditions precedent to the issuance of a Facility Letter of Credit as set forth
in Section 3.02 have not been met; or (ii) on the requested issuance date, the
Issuing Bank has actual knowledge that such conditions precedent have not been
met.  If the Issuing Bank receives written notice, or has actual knowledge, that
the conditions precedent to the issuance of a Facility Letter of Credit have not
been met, then the Issuing Bank shall have no obligation to issue, and shall not
issue, any Facility Letter of Credit until (i) such notice is withdrawn; or (ii)
the Issuing Bank receives a notice from the Agent that the condition(s)
described in such notice have been waived in accordance with the provisions of
this Agreement.  The Issuing Bank shall give the Agent prompt written notice (or
telephonic notice promptly confirmed in writing) of the issuance of any Facility
Letter of Credit.  Any Letter of Credit issued by the Issuing Bank in compliance
with the provisions of this Section 3.03 shall be a Facility Letter of Credit.
 
(b) The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 3.03 are met as though a new Facility
Letter of Credit was being requested and issued.
 
(c) The Issuing Bank or any Bank may issue Non-Facility Letters of Credit for
its own account, and at its own risk.  None of the provisions of this Article
III shall apply to any Non-Facility Letter of Credit.
 
 
26

--------------------------------------------------------------------------------

 
Section 3.04 Reimbursement Obligations; Duties of Issuing Bank»
 
.
 
(a) Notwithstanding any provisions to the contrary in any Letter of Credit
Reimbursement Agreement:
 
(i) the Borrower shall reimburse the Issuing Bank for a drawing under a Facility
Letter of Credit issued by the Issuing Bank on the same Business Day; provided
that Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.01 that such payment be financed with
either a Eurodollar Rate Loan (subject to the notice periods) or an Alternate
Base Rate Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Eurodollar Rate Loan or Alternate Base Rate Loan; and
 
(ii) the Borrower’s Reimbursement Obligations with respect to a drawing under a
Facility Letter of Credit shall bear interest from the date of such drawing to
the date paid in full at the higher of (A) the interest rate specified in the
applicable Letter of Credit Reimbursement Agreement; or (B) two percent (2%)
plus the rate applicable to Alternate Base Rate Loans; but not greater than the
Highest Lawful Rate.
 
(b) No action taken or omitted to be taken by the Issuing Bank in connection
with any Facility Letter of Credit shall (i) result in any liability on the part
of the Issuing Bank to any Bank, unless the Issuing Bank’s action or omission
constitutes willful misconduct or gross negligence; or (ii) relieve any Bank of
any of its obligations to the Issuing Bank hereunder, unless the Facility Letter
of Credit in question was issued in contravention of the provisions of Section
3.03 or at a time during which a notice, described in Section 3.03, from such
Bank to the Issuing Bank remained in effect.  Each Bank agrees that, prior to
making any payment to a beneficiary with respect to a drawing under a Facility
Letter of Credit, the Issuing Bank shall be responsible only to confirm that
documents required by the terms of such Facility Letter of Credit to be
delivered as a condition precedent to such drawing have been delivered and that
the same appear on their face to conform with the requirements thereof.  Each
Bank further agrees that the Issuing Bank may assume that documents appearing on
their face to be the documents required to be delivered as a condition precedent
to a drawing do in fact comply.
 
 
27

--------------------------------------------------------------------------------

 
Section 3.05 Participations»
 
.
 
(a) Immediately upon the issuance by the Issuing Bank of any Facility Letter of
Credit in compliance with the provisions of Section 3.03, and immediately upon
conversion of a Letter of Credit of the Issuing Bank to a Facility Letter of
Credit pursuant to Section 3.11, each Bank shall be deemed to have irrevocably
and unconditionally purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Bank’s Pro Rata Percentage in such Facility Letter of Credit, including,
without limitation, all obligations of the Borrower with respect thereto and any
security therefor or guaranty pertaining thereto.
 
(b) The Issuing Bank shall promptly notify the Agent, and the Agent shall
promptly notify the other Banks, if the Borrower fails to reimburse the Issuing
Bank for payments made by the Issuing Bank in respect of drawings by a
beneficiary under a Facility Letter of Credit.  Upon each such other Banks
receipt of such notice, such Bank shall unconditionally pay to the Agent, for
the account of the Issuing Bank, an amount equal to such Bank’s Pro Rata
Percentage of the unreimbursed payment made by the Issuing Bank under the
Facility Letter of Credit.  Such payment shall be made by such Bank in Dollars
and in same day funds on the day such Bank receives notice from the Agent that
such payment is owing, if such notice is received by such Bank prior to
11:00 a.m. (Houston time) on a Business Day; if such notice is not received by
such time, then such Bank shall remit its payment on the next Business Day
following the day such notice is received.  Any amount payable by a Bank under
this Section 3.05(b) which is not paid when due pursuant to the terms hereof
shall be payable on demand, together with interest thereon at the Federal Funds
Rate from the date such payment was due until paid in full.  The failure of any
Bank to make any payment owing by it under this Section 3.05(b) shall neither
relieve nor increase the obligation of any other Bank to make any payment owing
by it under this Section 3.05(b).  The Agent shall promptly remit to the Issuing
Bank all amounts received by the Agent, for the account of the Issuing Bank,
from each Bank pursuant to this Section 3.05(b).  No payment made by a Bank
pursuant to this Section 3.05(b) shall prejudice the ability of such Bank to
claim that the Issuing Bank to which such payment is made is subject to
liability under Section 3.04(b).
 
(c) Whenever the Issuing Bank receives a payment with respect to a Reimbursement
Obligation (including any interest thereon) for which the Issuing Bank has
received payments from a Bank pursuant to Section 3.05(b), the Issuing Bank
shall promptly remit to the Agent and the Agent shall promptly remit to each
Bank which has funded its participating interest therein, in Dollars and in the
kind of funds so received, an amount equal to each Bank’s Pro Rata Percentage
thereof.  Each such payment shall be made by the Issuing Bank or the Agent, as
the case may be, on the Business Day on which such Person receives the funds
paid to such Person pursuant to the preceding sentence, if received prior to
11:00 a.m. (Houston time) on such Business Day, and otherwise on the next
succeeding Business Day.
 
(d) Upon the request of the Agent or any Bank, the Issuing Bank shall furnish to
the Agent or each Bank copies of any Facility Letter of Credit, Letter of Credit
Reimbursement Agreement, or Letter of Credit application to which the Issuing
Bank is party, and such other documentation as may reasonably be requested by
the Agent or such Bank with respect to a Facility Letter of Credit issued by the
Issuing Bank.
 
 
28

--------------------------------------------------------------------------------

 
(e) The obligations of a Bank under Section 3.05(b) to make payments to the
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be irrevocable, not subject to any qualification or exception
whatsoever, and shall be made in accordance with, but not subject to, the terms
and conditions of this Agreement under all circumstances (assuming that the
Issuing Bank has issued such Facility Letter of Credit in compliance with the
provisions of Section 3.03), including, without limitation, any of the following
circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any other Loan
Document;
 
(ii) the existence of any claim, set off, defense, or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Agent, any Bank, the Issuing Bank,
or any Person, whether in connection with this Agreement, any Facility Letter of
Credit, the transactions contemplated herein, or any unrelated transactions
(including any underlying transactions between the Borrower and the beneficiary
named in any Facility Letter of Credit);
 
(iii) any draft, certificate, of any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any Loan Document;
 
(v) any failure by the Agent or the Issuing Bank to make any reports required
pursuant to Section 3.08; or
 
(vi) the occurrence of any Default or Event of Default.
 
Section 3.06 Payment of Reimbursement Obligations»
 
.
 
(a) The Borrower agrees to pay to the Issuing Bank the amount of all
Reimbursement Obligations, interest, and other amounts payable to the Issuing
Bank under or in connection with any Facility Letter of Credit immediately when
due, irrespective of any claim, set off, defense, or other right which the
Borrower may have at any time against the Issuing Bank or any other Person.
 
(b) In the event any payment by the Borrower received by the Issuing Bank with
respect to a Facility Letter of Credit and distributed to Banks on account of
their respective participation is thereafter set aside, avoided, or recovered
from such Issuing Bank in connection with any Debtor Laws, each Bank which
received such distribution shall, upon demand by the Issuing Bank, contribute
each Bank’s Pro Rata Percentage of the amount set aside, avoided, or recovered
together with interest at the rate required to be paid by the Issuing Bank upon
the amount required to be repaid by it.
 
Section 3.07 Exoneration»
 
.  As between the Borrower, each Bank, and the Issuing Bank, the Borrower
assumes all risks of the acts and omissions of, or misuse of the Facility Letter
of Credit issued by the Issuing Bank by, the respective beneficiaries of such
Facility Letter of Credit.  In furtherance and not in limitation of the
foregoing, subject to the provisions of the Letter of Credit applications, the
Issuing Bank and the Banks shall not be responsible for:
 
 
29

--------------------------------------------------------------------------------

 
(a) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any document submitted by any party in connection with the application for and
issuance of a Facility Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent, or forged;
 
(b) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Facility Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;
 
(c) failure of the beneficiary of a Facility Letter of Credit to comply duly
with conditions required in order to draw upon such Facility Letter of Credit,
provided that the Issuing Bank complies with the provisions of Section 3.04(b);
 
(d) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, or otherwise, whether or not
they be in cipher;
 
(e) errors in interpretation of technical terms;
 
(f) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Facility Letter of Credit or of the
proceeds thereof;
 
(g) the misapplication by the beneficiary of a Facility Letter of Credit; or
 
(h) any consequences arising from causes beyond the control of the Agent, any
Bank, or the Issuing Bank, including, without limitation, any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority.  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Bank under or in connection with the Facility Letters of
Credit or any related certificates, if taken or omitted in good faith and not
constituting gross negligence or willful misconduct, shall not put the Issuing
Bank, the Agent, or any Bank under any resulting liability to the Borrower or
relieve the Borrower of any of its obligations hereunder to any such Person.
 
Section 3.08 Issuing Bank’s Reporting Requirements»
 
.  In addition to the reports required by Section 3.05, the Issuing Bank shall,
no later than the tenth (10th) Business Day following the last day of each
quarter of the Issuing Bank’s fiscal year, provide to the Agent and the Borrower
a schedule for Standby Letters of Credit issued as Facility Letters of Credit,
in form and substance reasonably satisfactory to the Agent, showing the date of
issue, beneficiary, face amount, expiration date, and the reference number of
each Facility Letter of Credit issued by the Issuing Bank which was outstanding
at any time during such quarter and the aggregate amount payable by the Borrower
during the quarter pursuant to Section 3.09.
 
Section 3.09 Compensation for Facility Letters of Credit»
 
.
 
30

--------------------------------------------------------------------------------

 
 
(a) Facility Letter of Credit Fee.  The Borrower agrees to pay (i) to the Agent,
for the account of each Bank, in the case of each Letter of Credit issued as, or
converted to (for transactions which convert Letters of Credit in existence on
the Closing Date to Facility Letters of Credit pursuant to Section 3.11), a
Facility Letter of Credit, a facility letter of credit fee (the “Facility Letter
of Credit Fee”) payable quarterly in arrears equal to the Applicable Margin
applicable to Eurodollar Rate Loans on the average amount available to be drawn
under such Letter of Credit during the quarter then ending multiplied by the
actual number of days during such quarter on which such Letter of Credit was
outstanding, divided by 360 but no less than $500 per Facility Letter of Credit
per year and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average amount available to be drawn under such
Letter of Credit during the quarter then ending multiplied by the actual number
of days during such quarter on which such Letter of Credit was outstanding,
divided by 360 during the period from and including the Closing Date to but
excluding the later of the date of the termination of the Commitments and the
date on which there ceases to be any Letters of Credit outstanding.  The
Borrower shall also pay to the Agent in the event of any extension or
modification of a Facility Letter of Credit which extends the expiration date or
increases the maximum amount available for drawing thereunder an additional fee
calculated and payable on the same basis as that set forth in the first sentence
of this Section 3.09(a) with respect to any such extension or additional
amount.  Whenever the Issuing Bank receives a payment from the Borrower with
respect to any fees incurred in connection with any Facility Letter of Credit,
the Issuing Bank shall promptly remit to the Agent, and the Agent shall promptly
remit to each Bank which has funded its participation in such Facility Letter of
Credit, in Dollars and in same day funds, an amount equal to such Bank’s Pro
Rata Percentage of such fees.
 
(b) Issuing Bank’s Charges.  The Issuing Bank shall have the right to receive,
solely for its own account, such amounts as it and the Borrower may agree, in
writing, to compensate the Issuing Bank with respect to issuance fees and the
Issuing Bank’s out-of-pocket costs of issuing and servicing Facility Letters of
Credit.
 
(c) Increased Capital.  If either (i) the introduction of or any change in or in
the interpretation of any law or regulation, including, without limitation,
(A) the Dodd-Frank Act and all requests, rules, guidelines or directives
promulgated thereunder or issued in connection therewith and (B) all requests,
rules, guidelines or directives by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), or (ii) compliance by any Issuing Bank or any
Bank with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect (by
an amount deemed by such Issuing Bank to be material) the capital required or
expected to be maintained by it or any corporation controlling it, and such Bank
or such Issuing Bank determines, on the basis of reasonable allocations, that
the amount of such capital is increased by (an amount deemed by such Issuing
Bank to be material) or is based (to a degree deemed by such Issuing Bank to be
material) upon its issuance or maintenance of or participation in, or commitment
to issue or to participate in, the Facility Letters of Credit then, upon demand
by such Bank or such Issuing Bank, the Borrower shall immediately pay to the
Agent (for the account of each Bank) or such Issuing Bank, from time to time as
specified by such Bank or such Issuing Bank, additional amounts sufficient to
compensate such Bank or such Issuing Bank therefor.  A certificate as to such
amounts submitted to the Borrower by such Bank or such Issuing Bank shall, in
the absence of manifest error, be conclusive and binding for all purposes.
 
 
31

--------------------------------------------------------------------------------

 
Section 3.10 Replacement of the Issuing Bank»
 
.  The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Agent shall notify the Banks of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 3.09.  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Facility
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Facility Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Facility Letters of Credit.
 
Section 3.11 Transitional Provisions»
 
.  Subject to the satisfaction of the conditions precedent contained in Article
VIII, on the Closing Date (a) the Existing Letters of Credit shall be deemed to
be converted into Facility Letters of Credit issued pursuant to Section 3.03;
and (b) the face amount of such Existing Letters of Credit shall be included in
the calculation of the Facility Letter of Credit Obligations.
 
Section 3.12 Cash Collateralization»
 
.  If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Agent or the Majority Banks (or, if
the maturity of the Loans has been accelerated, Banks with Facility Letters of
Credit Obligations representing greater than 50% of the total Facility Letters
of Credit Obligations) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Banks, an amount in cash equal to the
Facility Letters of Credit Obligations as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 11.07.  Such deposit shall be held by the Agent as collateral for the
payment and performance of the obligations of the Borrower under this
Agreement.  The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Agent to reimburse the Issuing Bank for Reimbursement
Obligations for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower for the Facility Letters of Credit Obligations at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Banks with Facility Letters of Credit Obligations representing greater than 50%
of the total Facility Letters of Credit Obligations), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
 
32

--------------------------------------------------------------------------------

 
ARTICLE IV                                
PAYMENTS AND PREPAYMENTS
Section 4.01 Payments Generally»
 
.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or Reimbursement Obligations, or of
amounts payable under Sections 2.03 or 13.16, or otherwise) prior to 11:00 a.m.
(Houston time), on the date when due, in immediately available funds, without
set off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Agent at its offices at 10 South Dearborn, 7th
Floor, Chicago, Illinois 60603, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.03 or 13.16 shall be made directly to the Persons entitled
thereto.  The Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Banks or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Banks or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Banks or the
Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Banks or Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
 
Section 4.02 Prepayments»
 
.
 
(a) The Borrower agrees that if at any time it or the Agent determines that the
sum of (i) the aggregate principal amount of Loans outstanding and (ii) the face
amount of Facility Letters of Credit issued hereunder exceeds the Commitments,
then the Borrower shall make a prepayment of principal of the Loans in an amount
at least equal to such excess.
 
(b) Upon the Borrower’s reduction or termination of the Commitments under
Section 4.07, the Borrower shall make such prepayments as are required by the
terms of Section 4.07.
 
(c) The Borrower shall notify the Agent by telephone (confirmed by telecopy or
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Rate Loan, not later than noon (Houston time), three (3) Business
Days before the date of prepayment (or such shorter period as may be acceptable
to the Agent and the Banks in their sole discretion), or (ii) in the case of
prepayment of an Alternate Base Rate Loan, not later than noon (Houston time),
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Loan or portion
thereof to be prepaid.  Promptly following receipt, the Agent shall advise the
Banks of the contents thereof.  Each partial prepayment of any Loan shall be in
an amount of $1,000,000 or an integral multiple thereof and shall be accompanied
by accrued interest.
 
 
33

--------------------------------------------------------------------------------

 
Section 4.03 Repayment of the Loans»
 
.  Borrower unconditionally promises to pay the then unpaid principal amount of
each Loan on the Maturity Date, together with all accrued and unpaid interest
thereon as of such date, irrespective of any claim, set off, defense, or other
right which the Borrower may have at any time against any Bank, the Agent or any
other Person.
 
Section 4.04 Place of Payment or Prepayment»
 
.  All payments and prepayments made in accordance with the provisions of this
Agreement or of the Notes or of any other Loan Document or of the Letter of
Credit Reimbursement Agreements in respect of commitment fees or of principal or
interest on the Notes shall be made to the Agent for the account of the Banks at
its Domestic Lending Office, no later than noon (Houston time), in immediately
available funds.  Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make any payment due hereunder in full, the Agent may assume
that the Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Bank on such due date an amount equal to the amount then due to such Bank.  If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Bank shall repay to the Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Agent, at the Federal Funds Rate.  If and to the extent that
the Agent receives any payment or prepayment from the Borrower and fails to
distribute such payment or  prepayment to the Banks ratably on the basis of
their respective Pro Rata Percentage on the day the Agent receives such payment
or prepayment, and such distribution shall not be so made by the Agent in full
on the required day, the Agent shall pay to each Bank such Bank’s Pro Rata
Percentage thereof together with interest thereon at the Federal Funds Rate for
each day from the date such amount is paid to the Agent by the Borrower until
the date the Agent pays such amount to such Bank.
 
Section 4.05 No Prepayment Premium or Penalty»
 
.  Each prepayment pursuant to Section 4.02 or 4.03 shall be without premium or
penalty, subject in the case of Eurodollar Rate Loans to the provisions of
Section 2.03.
 
Section 4.06 Taxes»
 
.  All payments (whether of principal, interest, reimbursements or otherwise)
under this Agreement or on the Notes or in respect of Facility Letter of Credit
Obligations shall be made by the Borrower without set off or counterclaim and
shall be made free and clear of and without deduction for any present or future
tax, levy, impost or any other charge, if any, of any nature whatsoever now or
hereafter imposed by any taxing authority.  If the making of such payments is
prohibited by law, unless such a tax, levy, impost or other charge is deducted
or withheld therefrom, the Borrower shall pay to the Banks, on the date of each
such payment, such additional amounts as may be necessary in order that the net
amounts received by the Banks after such deduction or withholding shall equal
the amounts which would have been received if such deduction or withholding were
not required.
 
 
34

--------------------------------------------------------------------------------

 
Section 4.07 Reduction or Termination of Commitments»
 
.  The Borrower may at any time or from time to time reduce or terminate the
Commitment of each Bank by giving not less than ten (10) full Business Days’
prior written notice to such effect to the Agent, provided that any partial
reduction shall be in the amount of $1,000,000 or an integral multiple
thereof.  Concurrently with each such reduction or termination, all amounts in
excess of the reduced Commitments shall be automatically due and payable and it
is a condition to the effectiveness of such reduction that the Borrower shall
immediately prepay the entire amount of such excess together with all accrued
interest thereon and such other amounts that may be required to be paid in
consequence of such prepayment under Section 2.03.  Promptly after the Agent’s
receipt of such notice of reduction, the Agent shall notify each Bank of the
proposed reduction and such reduction shall be effective on the date specified
in the Borrower’s notice with respect to such reduction and shall reduce the
Commitment of each Bank proportionately in accordance with its Pro Rata
Percentage (and such reduction shall also ratably reduce the Commitments related
to Facility Letters of Credit).  After each such reduction, the commitment fee
shall be calculated upon the Commitments as so reduced.  The Commitment of each
Bank shall automatically terminate on the Maturity Date or in the event of
acceleration of the maturity date of the Notes.  Each reduction of the
Commitment hereunder shall be irrevocable.
 
ARTICLE V                      
COMMITMENT FEE AND OTHER FEES»
.
Section 5.01 Commitment Fee»
 
. The Borrower agrees to pay to the Agent for the account of each Bank a
commitment fee based on a year of 360 days, from the Closing Date to, but not
including, the Maturity Date (or such earlier date as of which all Commitments
shall have terminated), on the daily average unused amount of each Bank’s
Commitment, such commitment fee to be payable quarterly in arrears on (a) the
last day of each March, June, September, and December, commencing on June 30,
2011 and (b) the Maturity Date at a rate per annum changing with the rating of
the Borrower’s Senior Funded Debt determined in accordance with the Applicable
Margin.
 
Section 5.02 Facility Letter of Credit Fee»
 
. The Borrower shall pay to the Agent, for the account of the Issuing Bank, the
Facility Letter of Credit Fees as set forth in Section 3.09.
 
Section 5.03 Fees Not Interest; Nonpayment»
 
. The fees described in this Agreement represent compensation for services
rendered and to be rendered separate and apart from the lending of money or the
provision of credit and do not constitute compensation for the use, detention,
or forbearance of money, and the obligation of the Borrower to pay each fee
described herein shall be in addition to, and not in lieu of, the obligation of
the Borrower to pay interest, other fees described in this Agree­ment, and
expenses otherwise described in this Agreement.  Fees shall be payable when due
in Dollars and in immediately available funds.  The commitment fee referred to
in Section 5.01 shall be non-refundable, and shall, to the fullest extent
permitted by law, bear interest, if not paid when due, at a rate per annum equal
to the lesser of (a) five percent (5%) above the Alternate Base Rate as in
effect from time to time or (b) the Highest Lawful Rate.
 
 
35

--------------------------------------------------------------------------------

 
ARTICLE VI
DEFAULTING BANKS»
.
Section 6.01 Defaulting Banks»
 
.  Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Bank pursuant to Section 5.01;
 
(b) the Commitment and Facility Letter of Credit Obligations of such Defaulting
Bank shall not be included in determining whether all Banks or the Majority
Banks have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 13.02); provided, that any waiver,
amendment or modification pursuant to Section 13.02(b), (c) or (d) shall require
the consent of a Defaulting Bank affected thereby, and, further provided,  that
any waiver, amendment or modification requiring either the consent of the
Majority Banks or of all of the Banks shall require the consent of a Defaulting
Bank in a situation where such Defaulting Bank is affected differently than the
other Banks in some material manner.  For all other waivers, amendments or
modifications, the consent of a Defaulting Bank shall not be (i) required or
(ii) considered for taking any action hereunder.  In the event a Defaulting
Lender fails to respond to any request for any waiver, amendment or modification
requested hereunder within twenty (20) days of written request from the Agent,
such Defaulting Lender shall be deemed to have consented or agreed to such
requested waiver, amendment or modification, as the case may be.  If any
Facility Letter of Credit Obligations exists at the time a Bank becomes a
Defaulting Bank then:
 
(i) all or any part of such Facility Letter of Credit Obligations shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Pro-Rata Percentage but only to the extent (x) the sum of all non-Defaulting
Banks’ Credit Exposure plus such Defaulting Bank’s Facility Letter of Credit
Obligations does not exceed the total of all non-Defaulting Banks’ Commitments
and (y) the conditions set forth in Article VIII are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent cash collateralize such Defaulting Bank’s Facility Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 3.12
for so long as such Facility Letter of Credit Obligations is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
Facility Letter of Credit Obligations pursuant to Section 6.01(c), the Borrower
shall not be required to pay any fees to such Defaulting Bank pursuant to
Section 5.02 with respect to such Defaulting Bank’s Facility Letter of Credit
Obligations during the period such Defaulting Bank’s Facility Letter of Credit
Obligations are cash collateralized;
 
(iv) if the Facility Letter of Credit Obligations of the non-Defaulting Banks
are reallocated pursuant to Section 6.01(c), then the fees payable to the Banks
pursuant to Sections 5.01 and 5.02 shall be adjusted in accordance with such
non-Defaulting Banks’ Pro-Rata Percentages; or
 
(v) if any Defaulting Bank’s Facility Letter of Credit Obligations are neither
cash collateralized nor reallocated pursuant to Section 6.01(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Bank hereunder,
all facility fees that otherwise would have been payable to such Defaulting Bank
(solely with respect to the portion of such Defaulting Bank’s Commitment that
was utilized by such LC Exposure) and letter of credit fees] payable under
Section 5.02 with respect to such Defaulting Bank’s Facility Letter of Credit
Obligations shall be payable to the Issuing Bank until such Facility Letter of
Credit Obligations are cash collateralized and/or reallocated;
 
(c) so long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Facility Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral will be provided by the Borrower
in accordance with Section 6.01(c), and participating interests in any such
newly issued or increased Facility Letter of Credit shall be allocated among
non-Defaulting Banks in a manner consistent with Section 6.01(b)(i) (and
Defaulting Banks shall not participate therein).
 
In the event that the Agent, the Borrower, and the Issuing Bank each agrees that
a Defaulting Bank has adequately remedied all matters that caused such Bank to
be a Defaulting Bank, then the Facility Letter of Credit Obligations of the
Banks shall be readjusted to reflect the inclusion of such Bank’s Commitment and
on such date such Bank shall purchase at par such of the Loans of the other
Banks as the Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Pro-Rata Percentage.
 
 
36

--------------------------------------------------------------------------------

 
Section 6.02 Payment Obligations»
 
.  If any Bank shall fail to make any payment required to be made by it pursuant
to Sections 2.01(e), 3.04(a), 3.05, 4.01(b) or 13.16, then the Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Agent for the account of such Bank and for
the benefit of the Agent or the Issuing Bank to satisfy such Bank’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Bank under such
Sections with respect to Facility Letter of Credit Obligations; in the case of
each of (i) and (ii) above, in any order as determined by the Agent in its
discretion.
 
 
37

--------------------------------------------------------------------------------

 
ARTICLE VII                                
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
 
Section 7.01 Organization and Qualification»
 
.  The Borrower and each Subsidiary of the Borrower: (a) are business entities
duly organized, validly existing, and in good standing under the laws of their
respective states of incorporation or formation; (b) have the corporate or
organizational power to own their respective properties and to carry on their
respective businesses as now conducted; and (c) are duly qualified as foreign
entities to do business and are in good standing in every jurisdiction where
such qualification is necessary except when the failure to so qualify would not
or does not have a Material Adverse Effect.  The Borrower is a corporation
organized under the laws of Delaware and has the Subsidiaries listed on Schedule
7.01 attached hereto and made a part hereof for all purposes, and no others,
each of which is a Delaware corporation unless otherwise noted on Schedule
7.01.  None of the Subsidiaries listed on Schedule 7.01 as “Inactive
Subsidiaries” conducts or will conduct any business, and none of such
Subsidiaries has any assets other than minimum legal capitalization.
 
Section 7.02 Financial Statements»
 
.  The Borrower has furnished the Banks with (a) the Borrower’s annual audit
reports containing the Borrower’s consolidated balance sheets, statements of
income and stockholder’s equity and a cash flow statements as at and for the
fiscal years ended on December 31, 2009 and December 31, 2010, each accompanied
by the certificate of PriceWaterhouseCoopers LLP and (b) the Borrower’s
unaudited financial report as of each fiscal quarter ending subsequent to the
date of the last financial statements delivered pursuant to clause (a)
above.  These statements are complete and correct and present fairly in all
material respects in accordance with GAAP, consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and the
Subsidiaries and the results of its and their operations as at the dates and for
the periods indicated subject, as to interim statements only, to changes
resulting from customary end-of-year credit adjustments which in the aggregate
will not be material.
 
Section 7.03 Litigation»
 
.  Except as disclosed on Schedule 7.03 or pursuant to Section 7.16, there is
no: (a) action or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary of the Borrower before any
court, administrative agency or arbitrator which is reasonably expected to have
a Material Adverse Effect; (b) judgment outstanding against the Borrower for the
payment of money which may  reasonably be expected to result in a Material
Adverse Effect; or (c) other outstanding judgment, order or decree affecting the
Borrower or any Subsidiary before or by any administrative or governmental
authority, compliance with or satisfaction of which could reasonably be expected
to result in a Material Adverse Effect.
 
Section 7.04 Default»
 
.  Neither the Borrower nor any Subsidiary of the Borrower is in default under
or in violation of the provisions of any instrument evidencing any Debt or of
any agreement relating thereto or any judgment, order, writ, injunction or
decree of any court or any order, regulation or demand of any administrative or
governmental instrumentality which default or violation might have a Material
Adverse Effect.
 
 
38

--------------------------------------------------------------------------------

 
Section 7.05 Title to Assets»
 
. The Borrower and each Subsidiary of the Borrower have good and marketable
title to their respective assets, including its real and personal property
material to its business, except for minor defects in title that do not
interfere, in any significant manner, with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and subject to no Liens except those permitted in Section 10.02.
 
Section 7.06 Payment of Taxes»
 
. The Borrower and each Subsidiary of the Borrower have filed all United States
federal income tax returns and all other material tax returns which to the
knowledge of the Borrower are required to be filed by them and have paid or
provided for the payment of all taxes shown on said returns and all assessments
which are due and payable (except such as are being contested in good faith by
appropriate proceedings for which adequate reserves for their payment have been
provided in a manner consistent with the accounting practices followed by the
Borrower).  The Borrower is not aware of any pending investigation by any taxing
authority or of any claims by any governmental authority for any unpaid taxes in
excess of $10,000,000.
 
Section 7.07 Conflicting or Adverse Agreements or Restrictions»
 
.  Neither the execution and delivery of this Agreement or the Notes or any
other Loan Document nor the consummation of the transactions contemplated hereby
nor fulfillment of and compliance with the respective terms, conditions and
provisions hereof or of the Notes or of any instruments required hereby will
conflict in any material respect with or result in a material breach of any of
the terms, conditions or provisions of, or constitute a material default under,
or result in any material violation of, or result in the creation or imposition
of any lien (other than as contemplated or permitted by this Agreement) on any
of the property of the Borrower or any Subsidiary pursuant to (a) the charter or
bylaws applicable to the Borrower or any Subsidiary; (b) any law or any
regulation of any administrative or governmental instrumentality; (c) any order,
writ, injunction or decree of any court; or (d) the terms, conditions or
provisions of any agreement or instrument to which the Borrower or any
Subsidiary is a party or by which it is bound or to which it is subject, which
conflict or default which could reasonably be expected to result in a Material
Adverse Effect.
 
Section 7.08 Authorization, Validity, Etc.»
 
  The Borrower has the corporate power and authority to make, execute, deliver
and carry out this Agreement and the transactions contemplated herein, to make
the borrowings provided for herein, to execute and deliver the Notes and to
perform its obligations hereunder and under the Notes and the other Loan
Documents to which it is a party and all such action has been duly authorized by
all necessary corporate proceedings on its part.  This Agreement has been duly
and validly executed and delivered by the Borrower and constitutes the valid and
legally binding agreement of the Borrower enforceable in accordance with its
terms, except as limited by Debtor Laws; and the Notes and the other Loan
Documents, when duly executed and delivered by the Borrower pursuant to the
provisions hereof, will constitute the valid and legally binding obligation of
the Borrower enforceable in accordance with the terms thereof and of this
Agreement, except as limited by Debtor Laws.
 
 
39

--------------------------------------------------------------------------------

 
Section 7.09 Investment Company Act Not Applicable»
 
.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 7.10 Intentionally Deleted»
 
.
 
Section 7.11 Regulations T, U and X»
 
.  No Loan shall be a “purpose credit secured directly or indirectly by margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (“margin stock”); none of the proceeds of any Loan will
be used to purchase or to carry margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock, or for any other purpose
which would constitute this transaction a “purpose credit secured directly or
indirectly by margin stock” within the meaning of said Regulation U, as now in
effect or as the same may hereafter be in effect. Neither the Borrower nor any
Subsidiary will take or permit any action which would involve the Banks in a
violation of Regulation T, Regulation U, Regulation X or any other regulation of
the Board of Governors of the Federal Reserve System or a violation of the
Securities Exchange Act of 1934, in each case as now or hereafter in
effect.  After applying proceeds of any Loan or Letter of Credit, not more than
twenty-five percent (25%) of the value (as determined by any reasonable method)
of the assets subject to the negative pledge set forth in Section 10.02 of this
Agreement and the restrictions on disposition of assets set forth in Section
10.08 of this Agreement is represented by margin stock.
 
Section 7.12 ERISA»
 
.  Neither Borrower nor any Subsidiary of Borrower maintains, or has in the past
maintained, a multiemployer plan under Section 4001(a)(3) of ERISA; neither
Borrower nor any Subsidiary of Borrower is required, or has in the past been
required, to contribute to a multiemployer plan under Section 4001(a)(3) of
ERISA.  Except as provided in Schedule 7.12, no Reportable Event (as defined in
§4043(c) of ERISA) has occurred with respect to any Plan.  Except as provided in
Schedule 7.12, each Plan complies in all material respects with applicable
provisions of ERISA, and the Borrower and each Subsidiary of Borrower have filed
all reports required by ERISA and the Code to be filed with respect to each
Plan.  Except as provided in Schedule 7.12, the Borrower has no knowledge of any
event which could result in a liability of the Borrower or any Subsidiary of
Borrower to the Pension Benefit Guaranty Corporation.  Except as provided in
Schedule 7.12, the Borrower and each Subsidiary of Borrower have made all
required contributions by the applicable due dates under ERISA and the Code to
each of the Plans subject to §412 of the Code and §302 of ERISA, other than
contributions in an aggregate amount not exceeding $10,000,000, and no
application for a funding waiver pursuant to §412 of the Code has been made with
respect to any Plan. Since the effective date of Title IV of ERISA, there have
not been any, nor are there now existing any, events or conditions that would
permit any Plan to be terminated under circumstances which would cause the lien
provided under §4068 of ERISA to attach to any property of the Borrower or any
Subsidiary of Borrower.
 
Section 7.13 No Financing of Certain Security Acquisitions»
 
.  None of the proceeds of any Loan will be used to acquire any security in any
transaction that is subject to §13 or §14 of the Securities Exchange Act of
1934, as amended, except the equity interests described in subparagraph (ii) of
the definition of “Qualifying Assets”.
 
 
40

--------------------------------------------------------------------------------

 
Section 7.14 Franchises, Co-Licenses, Etc.»
 
  The Borrower and each Subsidiary of the Borrower own or have obtained all the
material governmental permits, certificates of authority, leases, patents,
trademarks, service marks, trade names, copyrights, franchises and licenses, and
rights with respect thereto, required or necessary (or, in the sole and
independent judgment of the Borrower, prudent) in connection with the conduct of
their respective businesses as presently conducted or as proposed to be
conducted, the absence of which could reasonably be expected to result in a
Material Adverse Effect.
 
Section 7.15 Lines of Business»
 
.  The nature of the Borrower’s lines of business are predominately the
following:  (a) the operation of energy distribution and transportation
services, including without limitation, natural gas sales, storage and
transportation and distribution, propane sales and distribution and promotion,
marketing and sale of compressed natural gas and the terminaling and storage of
liquefied natural gas; (b) electric marketing/generation; (c) gathering and
processing of natural gas; and (d) sales and rentals of appliances utilizing one
or more of the fuel or energy options specified in this Section 7.15.
 
Section 7.16 Environmental Matters»
 
.  Each of the Borrower and its Subsidiaries (A) has been and is in substantial
compliance with all applicable Environmental Laws in all material respects and
has obtained and is in substantial compliance with all related permits necessary
for the ownership and operation of its Property and business, except where the
failure to so comply could not reasonably be expected to result in a result in a
Material Adverse Effect, and (B) does not and has not created, handled,
transported, used, or disposed of any Hazardous Materials except in
substantial compliance with all Environmental Laws in all material respects,
nor, to its knowledge, has any of its currently or previously owned Property
been used for those purposes, except where any such action that fails to so
comply could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries (A) has ever been
responsible for the Release of any Hazardous Materials into the environment
except in substantial compliance with all applicable Environmental Laws in all
material respects, except where any such Release that does not so comply could
not reasonably be expected to result in a Material Adverse Effect and, to its
knowledge, neither the Borrower’s nor any of its Subsidiaries’ currently or
previously owned Property has been subjected to any Release of or is
contaminated by any Hazardous Materials, except where any such Release or
contamination could not reasonably be expected to result in a Material Adverse
Effect; and (B) has, since December 31, 2004, received notice of and has ever
been investigated for any violation or alleged violation of any Environmental
Law which has not been remedied in accordance with Environmental Laws, which
violation or alleged violation could reasonably be expected to result in a
Material Adverse Effect.
 
ARTICLE VIII                                
CONDITIONS
The obligation of the Banks to make any Loans or issue any Facility Letters of
Credit is subject to the following conditions:
 
Section 8.01 Representations True and No Defaults»
 
.
 
(a) The representations and warranties contained in Article VII shall be true
and correct on and as of the particular Borrowing Date as though made on and as
of such date;
 
(b) The Borrower shall not be in default in the due performance of any covenant
on its part contained in this Agreement; and
 
(c) no Event of Default or Default shall have occurred and be continuing at the
time of, or after giving effect to the making of any Loan.
 
 
41

--------------------------------------------------------------------------------

 
Section 8.02 Governmental Approvals»
 
.  The Borrower shall have obtained all orders, approvals or consents of all
public regulatory bodies required for the making and carrying out of this
Agreement, the making of the borrowings pursuant hereto and the issuance of the
Notes to evidence such borrowings.
 
Section 8.03 Compliance With Law»
 
.  The business and operations of the Borrower and each Subsidiary as conducted
at all times relevant to the transactions contemplated by this Agreement to and
including the close of business on the particular Borrowing Date shall have been
and shall be in compliance in all material respects with all applicable state
and Federal laws, regulations and orders affecting the Borrower and each
Subsidiary and the business and operations of any of them.
 
Section 8.04 Notice of Borrowing and Other Documents»
 
.  On each Borrowing Date, the Banks shall have received (a) a Notice of
Borrowing; and (b) such other documents and certificates relating to the
transactions herein contemplated as the Banks may reasonably request.
 
Section 8.05 Payment of Fees and Expenses»
 
.  The Borrower shall have paid (a) all expenses of the type described in
Section 13.03 through the date of such Loan or the issuance of such Facility
Letter of Credit and (b) all closing, structuring and other invoiced fees owed
as of the Closing Date to the Agent, any of the Banks and/or the Lead Arranger
by the Borrower under this Agreement or any other written agreement between the
Borrower and the Agent, the applicable Bank(s) or the Lead Arranger.
 
Section 8.06 Loan Documents, Opinions and Other Instruments»
 
.  As of the Closing Date, the Borrower shall have delivered to the Agent the
following:  (a) this Agreement, each of the Notes and all other Loan Documents
required by the Agent and the Banks to be executed and delivered by the Borrower
in connection with this Agreement; (b) a certificate from the Secretary of State
of the State of Delaware as to the continued existence and good standing of the
Borrower in the State of Delaware; (c) a certificate from Secretary of State of
the State of Texas as to the continued qualification of the Borrower to do
business in the State of Texas; (d) a current certificate from the Office of the
Comptroller of the State of Texas as to the good standing of the Borrower in the
State of Texas; (e) a Secretary’s Certificate executed by the duly elected
Secretary or a duly elected Assistant Secretary of the Borrower, in a form
acceptable to the Agent, whereby such Secretary or Assistant Secretary
certifies, that one or more corporate resolutions adopted by the Board of
Directors of the Borrower remain in full force and effect authorizing the
Borrower to secure Loans and Facility Letters of Credit in accordance with the
terms of this Agreement; and (f) a legal opinion from in-house counsel for the
Borrower, dated as of the Closing Date, addressed to the Agent and the Banks and
otherwise acceptable in all respects to the Agent in its discretion.
 
 
42

--------------------------------------------------------------------------------

 
Section 8.07 Financial Condition»
 
.  As of the Closing Date only, no Material Adverse Effect shall have occurred,
as reflected in the quarterly financial statements of the Borrower delivered in
accordance with Section 7.02 (copies of such financial statements having been
supplied to the Agent and each Bank).
 
ARTICLE IX                                
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Loan or Facility Letter
of Credit is outstanding or any Bank has a Commitment, the Borrower will:
 
Section 9.01 Financial Statements and Information»
 
.  Deliver to the Banks:
 
(a) as soon as available, and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report of the Borrower
and the Subsidiaries for such fiscal year containing a balance sheet, statements
of income and stockholders equity and a cash flow statement, all in reasonable
detail and certified by PriceWaterhouseCoopers LLP or another independent
certified public accountant of recognized standing satisfactory to the
Banks.  The Borrower will obtain from such accountants and deliver to the Banks
at the time said financial statements are delivered the written statement of the
accountants that in making the examination necessary to said certification they
have obtained no knowledge of any Event of Default or Default, or if such
accountants shall have obtained knowledge of any such Event of Default or
Default, they shall state the nature and period of existence thereof in such
statement; provided that such accountants shall not be liable directly or
indirectly to the Banks for failure to obtain knowledge of any such Event of
Default or Default;
 
(b) as soon as available, and in any event within sixty (60) days after the end
of each quarterly accounting period in each fiscal year of the Borrower
(excluding the fourth quarter), an unaudited financial report of the Borrower
and the Subsidiaries as at the end of such quarter and for the period then
ended, containing a balance sheet, statements of income and stockholders equity
and a cash flow statement, all in reasonable detail and certified by a financial
officer of the Borrower to have been prepared in all material respects in
accordance with GAAP, except as may be explained in such certificate; and
 
(c) such additional financial or other information as the Banks may reasonably
request including, without limitation, copies of any statements and reports sent
to stockholders of the Borrower or filed with the Securities and Exchange
Commission and any such monthly, quarterly, and annual reports of gas purchases
and sales that the Borrower is required to deliver to or file with governmental
bodies pursuant to tariffs and/or franchise agreements.
 
All financial statements specified in clauses (a) and (b) above shall be
furnished in consolidated form for the Borrower and all Subsidiaries with
comparative consolidated figures for the corresponding period in the preceding
year.  Together with each delivery of financial statements required by clauses
(a) and (b) above, the Borrower will deliver to the Banks (i) such schedules,
computations and other information as may be required to demonstrate that the
Borrower is in compliance with its covenants in Section 10.01 or reflecting any
noncompliance therewith as at the applicable date and (ii) an Officer’s
Certificate stating that there exists no Event of Default or Default, or, if any
such Event of Default or Default exists, stating the nature thereof, the period
of existence thereof and what action the Borrower has taken or proposes to take
with respect thereto.  The Banks are authorized to deliver a copy of any
financial statement delivered to it to any regulatory body having jurisdiction
over them, and to disclose same to any prospective assignees or participant
Banks.
 
 
43

--------------------------------------------------------------------------------

 
Section 9.02 Lease and Investment Schedules»
 
.  Deliver to the Banks:
 
(a) from time to time and, in any event, with each delivery of annual financial
statements under Section 9.01(a), a current, complete schedule (in the form of
Schedule 9.02) of all agreements to rent or lease any property (personal, real
or mixed, but not including oil and gas leases) to which the Borrower or any
Subsidiary is a party lessee and which, considered independently or collectively
with other leases with the same lessor, involve an obligation by the Borrower or
a Subsidiary to make payments of at least $1,000,000 in any year, showing the
total amounts payable under each such agreement, the amounts and due dates of
payments thereunder and containing a description of the rented or leased
property, and all other information the Majority Banks may request; and
 
(b) with each delivery of annual financial statements under Section 9.01(a) a
current complete schedule (in the form of Schedule 9.02) listing all debt
exceeding $1,000,000 in principal amount outstanding and equity owned or held by
the Borrower or any Subsidiary containing all information required by, and in a
form satisfactory to, the Banks, except for such debt or equity of Subsidiaries.
 
Section 9.03 Books and Records»
 
.  Maintain, and cause each Subsidiary to maintain, proper books of record and
account in all material respects in accordance with sound accounting practices
in which true, full and correct entries will be made of all their respective
dealings and business affairs.
 
Section 9.04 Insurance»
 
.  Maintain, and cause each Subsidiary to maintain, insurance with financially
sound, responsible and reputable companies in such types and amounts and against
such casualties, risks and contingencies as is customarily carried by owners of
similar businesses and properties, and furnish to the Banks, together with each
delivery of annual financial statements under Section 9.01(a), an Officer’s
Certificate containing full information as to the insurance carried.
 
Section 9.05 Maintenance of Property»
 
.  Cause its property and the property of each Subsidiary which is material to
the operation of its business or such Subsidiary’s business to be maintained,
preserved, protected and kept in good repair, working order and condition so
that the business carried on in connection therewith may be conducted properly
and efficiently, except for normal wear and tear.
 
 
44

--------------------------------------------------------------------------------

 
Section 9.06 Inspection of Property and Records»
 
.  Permit any officer, director or agent of the Agent or any Bank, on written
notice and at such Banks expense, to visit and inspect during normal business
hours any of the properties, corporate books and financial records of the
Borrower and each Subsidiary and discuss their respective affairs and finances
with their principal officers, all at such times as the Agent or any Bank may
reasonably request.
 
Section 9.07 Existence, Laws, Obligations»
 
.  Maintain, and cause each Subsidiary to maintain, its corporate existence and
franchises, and any license agreements and tariffs that permit the recovery of a
return that the Borrower considers to be fair (and as to licenses, franchises,
and tariffs that are subject to regulatory determinations of recovery of
returns, the Borrower has presented or is presenting favorable defense thereof);
and to comply, and cause each Subsidiary to comply, with all statutes and
governmental regulations noncompliance with which might have a Material Adverse
Effect, and pay, and cause each Subsidiary to pay, all taxes, assessments,
governmental charges, claims for labor, supplies, rent and other obligations
which if unpaid might become a lien against the property of the Borrower or any
Subsidiary except liabilities being contested in good faith.  Notwithstanding
the foregoing, the Borrower may dissolve those certain inactive and minimally
capitalized Subsidiaries designated as such on Schedule 7.01.
 
Section 9.08 Notice of Certain Matters»
 
.  Notify the Agent Bank promptly  upon acquiring knowledge of the occurrence of
any of the following events: (a) the institution or threatened institution of
any lawsuit or administrative proceeding affecting the Borrower or any
Subsidiary that is not covered by insurance (less applicable deductible amounts)
and which, if determined adversely to the Borrower or such Subsidiary, could
reasonably be expected to result in a Material Adverse Effect; (b) the
occurrence of any Material Adverse Effect, or of any event that could reasonably
be expected to result in a Material Adverse Effect; (c) the occurrence of any
Event of Default or any Default; or (d) a change by Moody’s or by S&P in the
rating of the Borrower’s Funded Debt.
 
Section 9.09 ERISA»
 
.  At all times:
 
(a) to the extent required of Borrower under applicable law, maintain and keep
in full force and effect each Plan, subject to Borrower’s right, in accordance
with applicable legal requirements, (i) to amend any such Plans, (ii) to merge
any such Plans, and to (iii) cease benefit accruals under any such Plans;
 
(b) to the extent required of Borrower under applicable law, make contributions
to each Plan in a timely manner and in an amount sufficient to comply with the
minimum funding standards requirements of ERISA;
 
(c) immediately upon acquiring knowledge of any “reportable event” or of any
“prohibited transaction”, which “prohibited transaction” may be reasonably
likely to result in a Material Adverse Effect (as such terms are defined in
§ 4043 and §406 of ERISA) in connection with any Plan, furnish the Banks with a
statement executed by the president or chief financial officer of the Borrower
setting forth the details thereof and the action which the Borrower proposes to
take with respect thereto and, when known, any action taken by the Internal
Revenue Service with respect thereto;
 
(d) notify the Banks promptly upon receipt by the Borrower or any Subsidiary of
any notice of the institution of any proceeding or other action which may result
in the termination of any Plan and furnish to the Banks copies of such notice;
 
(e) to the extent required of Borrower under applicable law, maintain Pension
Benefit Guaranty Corporation liability coverage insurance required under ERISA;
 
(f) furnish the Banks with copies of the summary annual report for each Plan
filed with the Internal Revenue Service as the Agent or the Banks may request;
and
 
(g) furnish the Banks with copies of any request for waiver of the funding
standards or extension of the amortization periods required by § 303 and § 304
of ERISA or § 412 of the Code promptly after the request is submitted to the
Secretary of the Treasury, the Department of Labor or the Internal Revenue
Service, as the case may be.
 
 
45

--------------------------------------------------------------------------------

 
Section 9.10 Compliance with Environmental Laws»
 
.  At all times:
 
(a) use and operate, and cause each Subsidiary to use and operate, all of their
respective facilities and properties in material compliance with all applicable
Environmental Laws; keep, and cause each Subsidiary to keep, all necessary
permits, approvals, orders, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in material compliance
therewith; handle, and cause each Subsidiary to handle, all Hazardous Materials
in material compliance with all applicable Environmental Laws; and dispose, and
cause each Subsidiary to dispose, of all Hazardous Materials generated by the
Borrower or any Subsidiary or at any property owned or leased by them at
facilities or with carriers that maintain valid permits, approvals,
certificates, licenses or other authorizations for such disposal under
applicable Environmental Laws;
 
(b) promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of the
facilities and properties of the Borrower and each Subsidiary under, or their
respective compliance with, applicable Environmental Laws wherein the condition
or the noncompliance that is the subject of such claim, complaint, notice, or
inquiry involves, or could reasonably be expected to involve, liability of or
expenditures by the Borrower and its Subsidiaries of $75,000,000 or more; and
 
(c) provide such information and certifications which the Banks may reasonably
request from time to time to evidence compliance with this Section 9.10.
 
Section 9.11 Use of Proceeds»
 
.  Use proceeds of the Loans and Letters of Credit only to provide working
capital and for general corporate purposes of the Borrower and its Subsidiaries.
 
Section 9.12 PGA Clauses»
 
.  Use its best efforts to maintain in force provisions in all of its tariffs
and franchise agreements that permit the Borrower to recover from customers
substantially all of the amount by which the cost of gas purchases exceeds the
amount currently billed to customers for the delivery of such gas (sometimes
referred to as PGA clauses).
 
 
46

--------------------------------------------------------------------------------

 
ARTICLE X                                
NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any Loan or Facility Letter
of Credit is outstanding or any Bank has a Commitment, the Borrower agrees that:
 
Section 10.01 Capital Requirements»
 
.  The Borrower will not:
 
(a) permit the ratio of its Consolidated Total Indebtedness to its Consolidated
Total Capitalization to be greater than 0.65 to 1.00 at the end of any fiscal
quarter;
 
(b) acquire, or permit any Subsidiary to acquire, any assets other than
(i) investments permitted under Section 10.04, or (ii) Qualifying Assets; or
 
(c) permit the ratio of EBDIT to Cash Interest Expense for the four fiscal
quarters most recently ended (considered as a single accounting period) at any
time to be less than 2.00 to 1.00 at all times.
 
Section 10.02 Mortgages, Liens, Etc.»
 
  The Borrower will not, and will not permit any Subsidiary to, create or permit
to exist any Lien (including the charge upon assets purchased under a
conditional sales agreement, purchase money mortgage, security agreement or
other title retention agreement) upon any of its respective assets, whether now
owned or hereafter acquired, or assign or otherwise convey any right to receive
income, except:
 
(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings;
 
(b) other Liens incidental to the conduct of its business or the ownership of
its assets that were not incurred in connection with the borrowing of money or
the obtaining of advances or credit, and that do not in the aggregate materially
detract from the value of such assets or materially impair the use thereof in
the operation of such business;
 
(c) Liens on assets of a Subsidiary to secure obligations of such Subsidiary to
the Borrower or another Subsidiary;
 
(d) Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary, including without limitation, (i) any property
acquired by the Borrower in consummating and finalizing the Prior Acquisitions,
or (ii) purchase money Liens placed on an item of real or personal property
purchased by the Borrower or any Subsidiary to secure a portion of the purchase
price of such property; provided that such Liens were not created in
contemplation of such acquisition and no such Lien may encumber or cover any
other property of the Borrower or any Subsidiary;
 
(e) Liens for taxes, assessments and governmental charges or levies imposed upon
a Person or such person’s income or profits or property, if the same are not yet
due and payable or if the same are being contested in good faith and as to which
adequate cash reserves have been provided;
 
(f) Liens arising from good faith deposits in connection with tenders, leases,
real estate bids or contracts (other than contracts involving the borrowing of
money), pledges or deposits to secure public or statutory obligations and
deposits to secure (or in lieu of) surety, stay, appeal or custom bonds and
deposits to secure the payment of taxes, assessments, custom duties or other
similar charges;
 
(g) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property for the purposes intended, and none of
which is violated by existing or proposed structures or land use;
 
(h) any other Liens (other than the Liens described in clauses (a) through (g)
above, inclusive), if the aggregate amount of all obligations secured by such
Liens does not exceed $75,000,000 at any one time outstanding; and
 
(i) Liens arising in connection with any Receivables Purchase and Sale
Agreement.
 
 
47

--------------------------------------------------------------------------------

 
Section 10.03 Debt»
 
.  The Borrower will not, and will not permit any Subsidiary to, incur or permit
to exist any Debt, except:
 
(a) Debt evidenced by the Notes or the Facility Letter of Credit Obligations, or
outstanding under any Equity-Preferred Securities (to the extent the same
constitutes Debt) not in default, as well as (i) Debt of Panhandle Eastern
and/or any of its Subsidiaries, so long as (A) such Debt is otherwise permitted
under Section 10.03(g) and (B) after giving effect to the issuance of such Debt,
the ratio of Consolidated Total Indebtedness to Consolidated Total
Capitalization for Panhandle Eastern and Panhandle Eastern’s Subsidiaries
(excluding the Borrower and all other Subsidiaries of the Borrower for purposes
of such calculation) is no greater than 0.70 to 1.00, and (ii) any loans or
advances by the Borrower to Panhandle Eastern and/or any of the Borrower’s other
Subsidiaries permitted under Section 10.04(b);
 
(b) Debt of any Subsidiary to the Borrower or any other Subsidiary, except to
the extent limited by the terms of Section 10.04(b), and Debt of the Borrower to
any Subsidiary;
 
(c) Debt existing as of December 31, 2010 as reflected on financial statements
delivered under Section 7.02(a) and refinancings thereof other than Debt that
has been refinanced by the proceeds of Loans;
 
(d) endorsements in the ordinary course of business of negotiable instruments in
the course of collection;
 
(e) Debt of the Borrower or any Subsidiary representing the portion of the
purchase price of property acquired by the Borrower or such Subsidiary that is
secured by Liens permitted by the provisions of Section 10.02(d); provided,
however, that at no time may the aggregate principal amount of such Debt
outstanding exceed thirty percent (30%) of the Consolidated Net Worth of the
Borrower and its Subsidiaries as of the applicable determination date;
 
(f) Debt evidenced by Senior Notes;
 
(g) additional Debt of the Borrower, and additional Debt of Panhandle Eastern
and/or any of Panhandle Eastern’s Subsidiaries (so long as such additional Debt
of Panhandle Eastern and/or any of Panhandle Eastern’s Subsidiaries is otherwise
permitted under Section 10.03(a)), provided that after giving effect to the
issuance thereof, (i) there shall exist no Default or Event of Default; (ii) the
ratio of Consolidated Total Indebtedness to Consolidated Total Capitalization
shall be no greater than 0.65 to 1.00 at all times; (iii) the ratio of EBDIT for
the four fiscal quarters most recently ended to pro forma Cash Interest Expense
for the following four fiscal quarters shall be no less than 2.00 to 1.0 at all
times; and (iv) (A) such Debt shall have a final maturity or mandatory
redemption date, as the case may be, no earlier than the Maturity Date and shall
mature or be subject to mandatory redemption or mandatory defeasance no earlier
than the Maturity Date (as so extended) and shall be subject to no mandatory
redemption or “put” to the Borrower exercisable, or sinking fund or other
similar mandatory principal payment provisions that require payments to be made
toward principal, prior to such Maturity Date (as so extended); or (B) (x) such
additional Debt shall have a final maturity date prior to the Maturity Date, and
(y) such additional Debt shall not exceed $350,000,000 in the aggregate plus
$20,000,000 of reimbursement obligations incurred in connection with
Non-Facility Letters of Credit issued by a Bank or Banks or by any other
financial institution;
 
(h) additional Debt of Trunkline LNG Holdings or any of its Subsidiaries, so
long as (i) such Debt is to Trunkline LNG Holdings and/or any of its
Subsidiaries only and is not recourse in any respect to the Borrower or any
other Subsidiary of the Borrower (other than Panhandle Eastern and its
Subsidiaries), (ii) the proceeds of such Debt is used solely to finance capital
expenditures of Trunkline LNG Holdings and/or its Subsidiaries, and (iii) after
giving effect to such Debt, no Default or Event of Default shall exist; and
 
(i) Debt arising under any Receivables Purchase and Sale Agreement.
 
 
48

--------------------------------------------------------------------------------

 
Section 10.04 Loans, Advances and Investments»
 
.  The Borrower will not, and will not permit any Subsidiary to, make or have
outstanding any loan or advance to, or own or acquire any stock or securities of
or equity interest or other Investment in, any Person, except (without
duplication):
 
(a) stock or other equity interests of (i) the Subsidiaries named in Section
7.01; and (ii) the same Qualifying Entities as the Qualifying Entities under
subparagraph (ii) of the definition of “Qualifying Assets,” provided that at any
one time the aggregate purchase price paid for such stock in such Qualifying
Entities, including the aggregate amount of Debt assumed or deemed incurred by
the Borrower in connection with the purchase of such stock, is not more than
twenty percent (20%) of the Consolidated Net Worth of the Borrower and its
Subsidiaries as of the applicable determination date;
 
(b) loans or advances to a Subsidiary; provided, however, that the principal
amount of such loans and advances for working capital purposes at any time
outstanding to Panhandle Eastern and/or any of Panhandle Eastern’s Subsidiaries,
together with the principal amount of any outstanding working capital credit
facility or facilities provided directly to Panhandle Eastern and/or any of
Panhandle Eastern’s Subsidiaries by any party other than the Borrower, does not
exceed $50,000,000 in the aggregate at any time;
 
(c) securities maturing no more than 180 days after Borrower’s purchase that are
either:
 
(i) readily marketable securities issued by the United States or its agencies or
instrumentalities; or
 
(ii) commercial paper rated “Prime 2” by Moody’s or A-2 by S&P; or
 
(iii) certificates of deposit or repurchase contracts on customary terms with
financial institutions in which deposits are insured by any agency or
instrumentality of the United States; or
 
(iv) readily marketable securities received in settlement of liabilities created
in the ordinary course of business; or
 
(v) obligations of states, agencies, counties, cities and other political
subdivisions of any state rated at lest MIG2, VMIG2 or Aa by Moody’s or AA by
S&P; or
 
(vi) loan participations in credits in which the borrower’s debt is rated at
least Aa or Prime 2 by Moody’s or AA or A-2 by S&P; or
 
(vii) money market mutual funds that are regulated by the Securities and
Exchange Commission, have a dollar-weighted average stated maturity of 90 days
or fewer on their investments and include in their investment objectives the
maintenance of a stable net asset value of $1 for each share;
 
 
49

--------------------------------------------------------------------------------

 
(d) other equity interests owned by a Subsidiary on the date of this Agreement
and such additional equity interests to the extent (but only to the extent) that
such Subsidiary is legally obligated to acquire those interests on the date of
this Agreement, in each case as disclosed to the Banks in writing;
 
(e) travel and expense advances in the ordinary course of business to officers
and employees;
 
(f) stock or securities of or equity interests in, any Person provided that,
after giving effect to the acquisition and ownership thereof, the Borrower is in
compliance with the provisions of Section 10.01(c) of this Agreement; and
 
(g) loans, advances or other Investments by the Borrower or any Subsidiary not
otherwise permitted under the other provisions of this Section 10.04, so long as
the sum of the outstanding balance of all of such loans and advances and the
purchase price paid for all of such other Investments does not exceed in the
aggregate seven percent (7%) of the Consolidated Net Worth of the Borrower and
its Subsidiaries as of the applicable determination date.
 
Section 10.05 Stock and Debt of Subsidiaries»
 
.  The Borrower will not, and will not permit any Subsidiary to, sell or
otherwise dispose of any shares of stock, other equity interests or Debt of any
Subsidiary, or permit any Subsidiary to issue or dispose of its stock (other
than directors’ qualifying shares), except for the following: (i) the sale,
transfer or issuance of stock, other equity interests or Debt of any Subsidiary
to the Borrower or another Subsidiary of the Borrower; (ii) the sale of stock in
Sea Robin Pipeline Company and Debt of Sea Robin Pipeline Company, (iii) the
issuance by other Subsidiaries of the Borrower formed for the purpose of issuing
Equity-Preferred Securities, and (v) the sale or issuance of Debt  otherwise
permitted under Section 10.03.
 
 
50

--------------------------------------------------------------------------------

 
Section 10.06 Merger, Consolidation, Etc.»
 
  The Borrower will not, and will not permit any Subsidiary to, merge or
consolidate with any other Person or sell, lease, transfer or otherwise dispose
of (whether in one transaction or a series of transactions) all or a substantial
part of its assets or acquire (whether in one transaction or a series of
transactions) all or a substantial part of the assets of any Person, except
that:
 
(a) any Subsidiary may merge or consolidate with the Borrower (provided that the
Borrower shall be the continuing or surviving corporation) or with any one or
more Subsidiaries;
 
(b) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Borrower or another Subsidiary;
 
(c) the Borrower may acquire the assets of any Person, provided that, after
giving effect to such acquisition, the Borrower is in compliance with the
provisions of Section 10.01(b); and
 
(d) the Borrower or any Subsidiary may sell, lease, assign or otherwise dispose
of assets as otherwise permitted under Section 10.08.
 
Section 10.07 Supply and Purchase Contracts»
 
.  The Borrower will not, and will not permit any Subsidiary to, enter into or
be a party to any contract for the purchase of materials, supplies or other
property if such contract requires that payment for such materials, supplies or
other property shall be made regardless of whether or not delivery is ever made
or tendered of such materials, supplies and other property, except in those
circumstances and involving those supply or purchase contracts that the Borrower
reasonably considers to be necessary or helpful in its operations in the
ordinary course of business and that the Borrower reasonably considers not to be
unnecessarily burdensome on the Borrower or its Subsidiaries.
 
Section 10.08 Sale or Other Disposition of Assets»
 
.  The Borrower will not, and will not permit any Subsidiary to, except as
permitted under this Section 10.08, sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or any part of
its Property (whether now owned or hereafter acquired); provided, however, that
(i) the Borrower or any Subsidiary may in the ordinary course of business
dispose of (a) Property consisting of Inventory; and (b) Property consisting of
goods or equipment that are, in the opinion of the Borrower or any Subsidiary,
obsolete or unproductive, but if in the good faith judgment of the Borrower or
any Subsidiary such disposition without replacement thereof would have a
Material Adverse Effect, such goods and equipment shall be replaced, or their
utility and function substituted, by new or existing goods or equipment;
(ii) the Borrower may transfer or dispose of any of its Property (in any
transaction or series of transactions) to any Subsidiary or Subsidiaries only if
such Property so transferred or disposed of after December 31, 2010 has an
aggregate value (determined after depreciation and in accordance with GAAP) of
not more than twenty percent (20%) of the aggregate value of all of the
Borrower’s and its Subsidiaries’ real property and tangible personal property
other than Inventory considered on a consolidated basis and determined after
depreciation and in accordance with GAAP, as of December 31, 2010; (iii) the
Borrower may dispose of its real property in one or more sale/leaseback
transactions, provided that any Debt incurred in connection with such
transaction does not create a Default as defined herein; (iv) the Borrower or
any Subsidiary may dispose of real property or tangible personal property other
than Inventory (in consideration of such amount as in the good faith judgment of
the Borrower or such Subsidiary represents a fair consideration therefor),
provided that the aggregate value of such property disposed of (determined after
depreciation and in accordance with GAAP) after December 31, 2010 does not
exceed twenty percent (20%) of the aggregate value of all of the Borrower’s and
its Subsidiaries’ real property and tangible personal property other than
Inventory considered on a consolidated basis and determined after depreciation
and in accordance with GAAP, as of December 31, 2010; (v) the Borrower may
dispose of Qualifying Assets of the type described in clause (ii) of the
definition of Qualifying Assets, provided that the Borrower applies the net
proceeds from such disposition against the Loans in an amount equal to the
amount of Loan proceeds previously advanced to finance the acquisition of such
clause (ii) Qualifying Assets; (vi) the Borrower may sell all stock or all or
substantially all of the assets in Sea Robin Pipeline Company or the assets of
its New England Gas Company division and (vii) the Borrower and it Subsidiaries
may dispose of any receivables and related rights pursuant to any Receivables
Purchase and Sale Agreement.
 
 
51

--------------------------------------------------------------------------------

 
Section 10.09 Discount or Sale of Receivables»
 
.  Other than pursuant to any Receivables Purchase and Sale Agreement, Borrower
will not, and will not permit any Subsidiary, to discount or sell with recourse,
or sell for less than the face value thereof (including any accrued interest)
any of its notes receivable, receivables under leases or other accounts
receivable.
 
Section 10.10 Change in Accounting Method»
 
.  The Borrower will not, and will not permit any Subsidiary to, make any change
in the method of computing depreciation for either tax or book purposes or any
other material change in  accounting method representing any departure from GAAP
without the Majority Banks’ prior written approval.
 
Section 10.11 Restricted Payment»
 
.  The Borrower will not pay or declare any ­Restricted Payment unless
immediately prior to such payment and after giving effect to such payment, the
Borrower could incur at least $1 of additional Debt without violating the
provisions of Section 10.03(g) and after giving effect thereto no Default or
Event of Default exists hereunder; provided, however, that (i) the Borrower
shall have the ability to purchase or agree to purchase all or part of its 7.55%
Noncumulative Preferred Stock, Series A at any time if, after giving effect
thereto, no Default or Event of Default exists hereunder and (ii) the Borrower’s
ability to purchase or agree to purchase its common stock and/or preferred
equity securities (including without limitation, Equity-Preferred Securities)
shall be limited as follows: (a) not more than $50,000,000 in the aggregate of
common stock and other preferred equity securities may be repurchased per each
fiscal year of the Borrower at any time the ratio of Consolidated Total
Indebtedness to Consolidated Total Capitalization for the Borrower and its
Subsidiaries is greater than 0.60 to 1.00; (b) not more than $100,000,000 in the
aggregate of common stock and other preferred equity securities may be
repurchased per each fiscal year of the Borrower at any time the ratio of
Consolidated Total Indebtedness to Consolidated Total Capitalization for the
Borrower and its Subsidiaries is less than or equal to 0.60 to 1.00; and (c) no
repurchases of common stock or other preferred equity securities may be made if
the Borrower’s unsecured, non-credit enhanced senior debt as specified by S&P
and Moody’s falls below either BBB- or Baa3, respectively.
 
 
52

--------------------------------------------------------------------------------

 
Section 10.12 Securities Credit Regulations»
 
.  Neither the Borrower nor any Subsidiary will take or permit any action which
might cause the Loans or the Facility Letter of Credit Obligations or this
Agreement to violate Regulation G, Regulation T, Regulation U, Regulation X or
any other regulation of the Board of Governors of the Federal Reserve System or
a violation of the Securities Exchange Act of 1934, in each case as now or
hereafter in effect.
 
Section 10.13 Nature of Business; Management»
 
.  The Borrower will not, and will not permit any Subsidiary to: (a) change its
principal line of business; or (b) enter into any business not within the scope
of Section 7.15 and the definition of Qualifying Assets; or (c) permit any
material overall change in the management of the Borrower.
 
Section 10.14 Transactions with Related Parties»
 
.  The Borrower will not, and will not permit any Subsidiary to, enter into any
transaction or agreement with any officer, director or holder of ten percent
(10%) or more of any class of the outstanding capital stock of the Borrower or
any Subsidiary (or any Affiliate of any such Person) unless the same is upon
terms substantially similar to those obtainable from wholly unrelated sources.
 
Section 10.15 Hazardous Materials»
 
.  The Borrower will not, and will not permit any Subsidiary to (a) cause or
permit any Hazardous Materials to be placed, held, used, located, or disposed of
on, under or at any of such Person’s property or any part thereof by any Person
in a manner which could reasonably be expected to result in a Material Adverse
Effect; (b) cause or permit any part of any of such Person’s property to be used
as a manufacturing, storage, treatment or disposal site for Hazardous Materials,
where such action could reasonably be expected to result in a Material Adverse
Effect; or (c) cause or suffer any liens to be recorded against any of such
Person’s property as a consequence of, or in any way related to, the presence,
remediation, or disposal of Hazardous Materials in or about any of such Person’s
property, including any so-called state, federal or local “superfund” lien
relating to such matters, where such recordation could reasonably be expected to
result in a Material Adverse Effect.
 
ARTICLE XI                                
EVENTS OF DEFAULT; REMEDIES
If any of the following events shall occur, then the Agent shall at the request,
or may with the consent, of the holders of more than fifty percent (50%) in
principal amount of the Notes then outstanding or, if no Note is then
outstanding, Banks having more than fifty percent (50%) of the Commitments, (a)
by notice to the Borrower, declare the Commit­ment of each Bank and the several
obligation of each Bank to make Loans hereunder to be termi­nated, whereupon the
same shall forthwith terminate, and (b) declare the Notes and all interest
accrued and unpaid thereon, and all other amounts payable under the Notes, this
agreement and the other Loan Documents, to be forthwith due and payable,
whereupon the Notes, all such interest and all such other amounts, shall become
and be forthwith due and payable without presentment, demand, protest, or
further notice of any kind (including, without limitation, notice of default,
notice of intent to accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; provided, however, that with respect to
any Event of Default described in Sections 11.07 or 11.08 hereof, (i) the
Commitment of each Bank and the obligation of the Banks to make Loans shall
automatically be terminated and (ii) the entire unpaid principal amount of the
Notes, all interest accrued and unpaid thereon, and all such other amounts
payable under the Notes, this Agreement and the other Loan Documents, shall
automatically become immediately due and payable, without presentment demand,
protest, or any notice of any kind (including, without limitation, notice of
default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by the Borrower:
 
 
53

--------------------------------------------------------------------------------

 
Section 11.01 Failure to Pay Principal or Interest»
 
.  The Borrower does not pay, repay or prepay any principal of or interest on
any Note when due.
 
Section 11.02 Failure to Pay Commitment Fee or Other Amounts»
 
.  The Borrower does not pay any commitment fee or any other obligation or
amount payable under this Agreement, the Notes, or any Letter of Credit
Reimbursement Agreement within five (5) calendar days after the same shall have
become due.
 
Section 11.03 Other Debt Default»
 
.  The Borrower or any Subsidiary fails to pay principal or interest on any
other Debt aggregating more than $25,000,000 when due and any related grace
period has expired, or the holder of any of such other Debt declares such Debt
due prior to its stated maturity because of the Borrower’s or any Subsidiary’s
default thereunder and the expiration of any related grace period.
 
Section 11.04 Misrepresentation or Breach of Warranty»
 
.  Any representation or warranty made by the Borrower herein or otherwise
furnished to the Bank in connection with this Agreement or any other Loan
Document shall be incorrect, false or misleading in any material respect when
made.
 
Section 11.05 Violation of Negative Covenants»
 
.  The Borrower violates any covenant, agreement or condition contained in
Sections 10.02, 10.03, 10.05, 10.06, 10.08, 10.09, 10.10, 10.11, or 10.15.
 
Section 11.06 Violation of Other Covenants, Etc.»
 
  The Borrower violates any other covenant, agreement or condition contained
herein (other than the covenants, agreements and conditions set forth or
described in Sections 11.01, 11.02, 11.03, 11.04, and 11.05 above) or in any
other Loan Document and such violation shall not have been remedied within (30)
days after the earlier of (i) actual discovery by the Borrower of such violation
or (ii) written notice has been received by the Borrower from the Bank or the
holder of the Note.
 
Section 11.07 Bankruptcy and Other Matters»
 
.  The Borrower or any Subsidiary of the Borrower (a) makes an assignment for
the benefit of creditors; or (b) admits in writing its inability to pay its
debts generally as they become due; or (c) generally fails to pay its debts as
they become due; or (d) files a petition or answer seeking for itself, or
consenting to or acquiescing in, any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any applicable
Debtor Law (including, without limitation, the Federal Bankruptcy Code); or (i)
there is appointed a receiver, custodian, liquidator, fiscal agent, or trustee
of the Borrower or any Subsidiary or of the whole or any substantial part of
their respective assets; or (ii) any court enters an order, judgment or decree
approving a petition filed against the Borrower or any Subsidiary seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Debtor Law and either such order,
decree or judgment so filed against it is not dismissed or stayed (unless and
until such stay is no longer in effect) within thirty (30) days of entry thereof
or an order for relief is entered pursuant to any such law.
 
 
54

--------------------------------------------------------------------------------

 
Section 11.08 Dissolution»
 
.  Any order is entered in any proceeding against the Borrower or any Subsidiary
of the Borrower decreeing the dissolution, liquidation, winding-up or split-up
of the Borrower or such Subsidiary, and such order remains in effect for thirty
(30) days.
 
Section 11.09 Undischarged Judgment»
 
.  Final judgment or judgments in the aggregate, that might be or give rise to
Liens on any property of the Borrower or any Subsidiary of the Borrower, for the
payment of money in excess of $25,000,000 shall be rendered against the Borrower
or any Subsidiary of the Borrower and the same shall remain undischarged for a
period of thirty (30) days during which execution shall not be effectively
stayed by an unexhausted appeal process, which causes the applicable judgment or
judgments to not be final and non-appealable.
 
Section 11.10 Environmental Matters»
 
.  The occurrence of any of the following events that could result in liability
to the Borrower or any Subsidiary of the Borrower under any Environmental Law or
the creation of a Lien on any property of the Borrower or any Subsidiary in
favor of any governmental authority or any other Person for any liability under
any Environmental Law or for damages arising from costs incurred by such Person
in response to a Release or threatened Release of Hazardous Materials into the
environment if any such asserted liability or Lien could reasonably be expected
to result in a Material Adverse Effect:
 
(a) the Release of Hazardous Materials at, upon, under or within the property
owned or leased by the Borrower or any Subsidiary or any contiguous property;
 
(b) the receipt by the Borrower or any Subsidiary of any summons, claim,
complaint, judgment, order or similar notice that it is not in compliance with
or that any governmental authority is investigating its compliance with any
Environmental Law;
 
(c) the receipt by the Borrower or any Subsidiary of any notice or claim to the
effect that it is or may be liable for the Release or threatened Release of
Hazardous Materials into the environment; or
 
(d) any governmental authority incurs costs or expenses in response to the
Release of any Hazardous Material which affects in any way the properties of the
Borrower or any Subsidiary.
 
Section 11.11 Change of Control»
 
.  A Change of Control shall have occurred.
 
Section 11.12 Other Remedies»
 
.  In addition to and cumulative of any rights or remedies expressly provided
for in this Article XI, if any one or more Events of Default shall have
occurred, the Agent shall at the request, and may with the consent, of the
Majority Banks proceed to protect and enforce the rights of the Banks hereunder
by any appropriate proceedings.  The Agent shall at the request, and may with
the consent, of the Majority Banks also proceed either by the specific
performance of any covenant or agreement contained in this Agreement or by
enforcing the payment of the Notes or by enforcing any other legal or equitable
right provided under this Agreement or the Notes or otherwise existing under any
law in favor of the holder of the Notes.
 
 
55

--------------------------------------------------------------------------------

 
Section 11.13 Remedies Cumulative»
 
.  No remedy, right or power conferred upon the Banks is intended to be
exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.
 
ARTICLE XII                                
THE AGENT
Section 12.01 Authorization and Action»
 
.  Each Bank hereby appoints JPMorgan as its Agent under and irrevocably
authorizes the Agent (subject to Sections 12.01 and 12.07) to take such action
as the Agent on its behalf and to exercise such powers under this Agreement and
the Notes as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  Without limitation of the
foregoing, each Bank expressly authorizes the Agent to execute, deliver, and
perform its obligations under this Agreement, and to exercise all rights,
powers, and remedies that the Agent may have hereunder.  As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act, or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting), upon the instructions of the Majority Banks, and such instructions
shall be binding upon all the Banks and all holders of any Note; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to this Agreement or
applicable law.  The Agent agrees to give to each Bank prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
 
Section 12.02 Agent’s Reliance, Etc.»
 
  Neither the Agent nor any of its directors, officers, agents, or employees
shall be liable to any Bank for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, the Notes and the other Loan
Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the Agent:
(a) may treat the original or any successor holder of any Note as the holder
thereof until the Agent receives notice from the Bank which is the payee of such
Note concerning the assignment of such Note; (b) may employ and consult with
legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable to any
Bank for any action taken, or omitted to be taken, in good faith by it or them
in accordance with the advice of such counsel, accountants, or experts received
in such consultations and shall not be liable for any negligence or misconduct
of any such counsel, accountants, or other experts; (c) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
opinions, certifications, statements, warranties, or representations made in or
in connection with this Agreement; (d) shall not have any duty to any Bank to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants, or conditions of this Agreement or any other instrument or document
furnished pursuant thereto or to satisfy itself that all conditions to and
requirements for any Loan have been met or that the Borrower is entitled to any
Loan or to inspect the property (including the books and records) of the
Borrower or any Subsidiary; (e) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate, or other instrument or writing
(which may be by telegram, cable, telex, or otherwise) believed by it to be
genuine and signed or sent by the proper party or parties.
 
 
56

--------------------------------------------------------------------------------

 
Section 12.03 Defaults»
 
.  The Agent shall not be deemed to have knowledge of the occurrence of a
Default (other than the nonpayment of principal of or interest hereunder or of
any fees) unless the Agent has received notice from a Bank or the Borrower
specifying such Default and stating that such notice is a Notice of Default.  In
the event that the Agent receives such a notice of the occurrence of a Default,
the Agent shall give prompt notice thereof to the Banks (and shall give each
Bank prompt notice of each such nonpayment).  The Agent shall (subject to
Section 12.07) take such action with respect to such Default; provided that,
unless and until the Agent shall have received the directions referred to in
Sections 12.01 or 12.07, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable and in the best interest of the Banks.
 
Section 12.04 JPMorgan and Affiliates»
 
.  With respect to its Commitment, any Loan made by it, and the Note issued to
it, JPMorgan shall have the same rights and powers under this Agreement as any
other Bank  and may exercise the same as though it were not the Agent;  and the
term “Bank” or “Banks” shall, unless otherwise expressly indicated, include
JPMorgan in its individual capacity.  JPMorgan and its respective Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower, any of its
respective Affiliates and any Person who may do business with or own securities
of the Borrower or any such Affiliate, all as if JPMorgan were not the Agent and
without any duty to account therefor to the Banks.
 
Section 12.05 Non-Reliance on Agent and Other Banks»
 
.  Each Bank agrees that it has, independently and without reliance on the Agent
or any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of  the Borrower and each Subsidiary
and its decision to enter into the transactions contemplated by this Agreement
and that it will, independently and without reliance upon the Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement.  The Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower of this
Agreement or to inspect the properties or books of the Borrower or any
Subsidiary.  Except for notices, reports, and other documents and information
expressly required to be furnished to the Banks by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the affairs, financial condition, or
business of the Borrower or any Subsidiary (or any of their Affiliates) which
may come into the possession of the Agent or any of its Affiliates.
 
 
57

--------------------------------------------------------------------------------

 
Section 12.06 Indemnification»
 
.  Notwithstanding anything to the contrary herein contained, the Agent shall be
fully justified in failing or refusing to take any action hereunder unless it
shall first be indemnified to its satisfaction by the Banks against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, and disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of its taking or continuing to take any action.  Each Bank agrees to
indemnify the Agent (to the extent not reimbursed by the Borrower), according to
such Bank’s Commitment, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or the Notes or any action taken or omitted by the Agent under this
Agreement or the Notes; provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the gross negligence or
willful misconduct of the person being indemnified; and provided further that it
is the intention of each Bank to indemnify the Agent against the consequences of
the Agent’s own negligence, whether such negligence be sole, joint, concurrent,
active or passive.  Without limitation of the foregoing, each Bank agrees to
reimburse the Agent promptly upon demand for its Pro Rata Percentage of any
out-of-pocket expenses (including attorneys’ fees) incurred by the Agent in
connection with the preparation, administration, or enforcement of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
Notes, to the extent that the Agent is not reimbursed for such expenses by the
Borrower.
 
Section 12.07 Successor Agent»
 
.  The Agent may resign at any time as Agent under this Agreement by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with or without cause by the  Majority Banks.  Upon any such resignation or
removal, the Majority Banks shall have the right to appoint a successor
Agent.  If  no successor Agent shall have been so appointed by the Majority
Banks or shall have accepted such appointment within thirty (30) days after the
retiring Agent’s giving of  notice of resignation or the Majority Banks’ removal
of the retiring Agent, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which shall be a commercial bank organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment  as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement.  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.
 
Section 12.08 Agent’s Reliance»
 
.  The Borrower shall notify the Agent in writing of the names of its officers
and employees authorized to request a Loan on behalf of the Borrower and shall
provide the Agent with a specimen signature of each such officer or
employee.  The Agent shall be entitled to rely conclusively on such officer’s or
employee’s authority to request a Loan on behalf of the Borrower until the Agent
receives written notice from the Borrower to the contrary.  The Agent shall have
no duty to verify the authenticity of the signature appearing on any Notice of
Borrowing, and, with respect to any oral request for a Loan, the Agent shall
have no duty to verify the identity of any Person representing himself as one of
the officers or employees authorized to make such request on behalf of the
Borrower.  Neither the Agent nor any Bank shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above which the Agent
or such Bank believes in good faith to have been given by a duly authorized
officer or other Person authorized to borrow on behalf of the Borrower or for
otherwise acting in good faith.
 
 
58

--------------------------------------------------------------------------------

 
ARTICLE XIII                                
MISCELLANEOUS
Section 13.01 Representation by the Banks»
 
.  Each Bank represents that it is the intention of such Bank, as of the date of
its acquisition of its Note, to acquire the Note for its account or for
the  account of its Affiliates, and not with a view to the distribution or sale
thereof, and, subject to any applicable laws, the disposition of such Bank’s
property shall at all times be within its control.  The Notes have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be transferred, sold or otherwise disposed of except (a) in a
registered Offering under the Securities Act;  (b) pursuant to an exemption from
the registration provisions of the Securities Act; or (c) if the Securities Act
shall not apply to the Notes or the transactions contemplated hereunder as
commercial lending transactions.
 
Section 13.02 Amendments, Waivers, Etc.»
 
  No amendment or waiver of any provision of any Loan Document, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Majority Banks,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver, or consent shall, unless in writing and signed by each Bank,
do any of the following: (a) waive any of the conditions specified in Article
VIII; (b) increase the Commitment of any Bank or alter the term thereof, or
subject any Bank to any additional or extended obligations; (c) change the
principal of, or rate of interest on, any Note, or  any fees or other amounts
payable hereunder; (d) postpone any date fixed for any payment of principal of,
or interest on, any Note, or any fees (including, without limitation, any fee)
or other amounts payable hereunder; (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of any Note, or the number of Banks
which shall be required for Banks, or any of them, to take any action hereunder;
or (f) amend this Section 13.02; and provided, further, that no amendment,
waiver, or consent shall, unless in writing and signed by the Agent in addition
to each Bank, affect the rights or duties of the Agent under any Loan
Document.  No failure or delay on the part of any Bank or the Agent in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No course of dealing between the Borrower and any Bank or the
Agent shall operate as a waiver of any right of  any Bank or the Agent.  No
modification or waiver of any provision of this Agreement or the Note nor
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be in writing, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
 
 
59

--------------------------------------------------------------------------------

 
Section 13.03 Reimbursement of Expenses»
 
.  The Borrower agrees to reimburse each Bank for its reasonable out-of-pocket
expenses, including the reasonable fees and expenses of counsel to each Bank, in
connection with the transactions contemplated by this Agreement, whether or not
such contemplated transactions shall be consummated, or any of them, or
otherwise in connection with this Agreement, including its negotiation,
preparation, execution, administration, modification and enforcement, and all
reasonable fees, including the reasonable fees and expenses of counsel to the
Agent and each Bank, costs and expenses of the Agent for environmental
consultants and costs and expenses of the Agent and each Bank in connection with
due diligence, transportation, computer time and research and duplication.  The
Borrower agrees to pay any and all stamp and other taxes which may be payable or
determined to be payable in connection with the execution and delivery of this
Agreement or the Notes, and to save any holder of any Note harmless from any and
all liabilities with respect to or resulting from any delay or omission to pay
any such taxes.  The obligations of the Borrower under this Section 13.03 shall
survive the termination of this Agreement and/or the payment of the Notes.
 
Section 13.04 Notices»
 
.  All notices and other communications provided for herein shall be in writing
(including telex, facsimile, or cable communication) and shall be mailed,
telecopied, telexed, cabled or delivered addressed as follows:
 
(a)         If to the Borrower, to it at:                 Southern Union Company
5444 Westheimer Road
Houston, Texas 77056
Attention:  Chief Financial Officer
Fax:  (713) 989-7505


with a copy to:                                      Southern Union Company
5444 Westheimer Road
Houston, Texas 77056
Attention:  Corporate Secretary
Fax:  (713) 989-1212


(b)         If to the Agent, to it at:                     JPMorgan Chase Bank,
N.A.
MC TX38211
221 W. 6th Street, 2nd Floor
Austin, Texas  78701
 
Attention:  Manager/Commercial Lending

Fax:  (512) 479-2814


with a copy to:                                      JPMorgan Chase Bank, N.A.
JPMorgan Loan Services
10 South Dearborn, 7th floor
Chicago, Illinois 60603
Attention: Ladesiree Williams
Fax:  (312) 385-7097


 
60

--------------------------------------------------------------------------------

 
or to such other address as shall be designated by such the Borrower or the
Agent in a written notice to the other party and, as to each other party, at
such address as shall be designated by such party in a written notice to the
Borrower and the Agent.  All such notices and communications shall, when mailed,
telecopied, telexed, transmitted, or cabled, become effective when deposited in
the mail, confirmed by telex answer back, transmitted to the telecopier, or
delivered to the cable company, except that notices and communications to the
Agent or to a Bank under Sections 2.01(c), 2.01(d), or 2.02 shall not be
effective until actually received by the Agent or such Bank, as applicable.
 
Section 13.05 Governing Law; Venue»
 
.  This Agreement and the Note shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to conflicts of laws
(other than Section 5-1401 and Section 5-1402 of the New York General
Obligations Law).  This Agreement, the Note, and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.  EACH OF THE PARTIES IRREVOCABLY CONSENTS TO THE EXCLUSIVE
PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF
NEW YORK.
 
Section 13.06 Survival of Representations, Warranties and Covenants»
 
.  All representations, warranties and covenants contained herein or made in
writing by the Borrower in connection herewith shall survive the execution and
delivery of  this Agreement and the Notes, and will bind and inure to the
benefit of the respective successors and assigns of the parties hereto, whether
so expressed or not, provided that the undertaking of the Banks to make the
Loans to the Borrower shall not inure to the benefit of any successor or assign
of the Borrower.  No investigation at any time made by or on behalf of the Banks
shall diminish the Banks’ rights to rely on any representations made herein or
in connection herewith.  All statements contained in any certificate or other
written instrument delivered by the Borrower or by any Person authorized by the
Borrower under or pursuant to this Agreement or in connection with the
transactions contemplated hereby shall constitute representations and warranties
hereunder as of the time made by the Borrower.
 
Section 13.07 Counterparts»
 
.  This Agreement may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when so executed and
delivered, shall constitute an original instrument and all such separate
counterparts shall constitute but one and the same instrument.
 
Section 13.08 Separability»
 
.  Should any clause, sentence, paragraph or section of this Agreement be
judicially declared to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
and the parties hereto agree that the part or parts of this Agreement so held to
be invalid, unenforceable or void will be deemed to have been stricken herefrom
and the remainder will have the same force and effectiveness as if such part or
parts had never been included herein.  Each covenant contained in this Agreement
shall be construed (absent an express contrary provision herein) as being
independent of each other covenant contained herein, and compliance with any one
covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with one or more other covenants.
 
 
61

--------------------------------------------------------------------------------

 
Section 13.09 Descriptive Headings»
 
.  The section headings in this Agreement have been inserted for convenience
only and shall be given no substantive meaning or significance whatsoever in
construing the terms and provisions of this Agreement.
 
Section 13.10 Accounting Terms»
 
.  All accounting terms used herein which are not expressly defined in the
Agreement, or the respective meanings of which are not otherwise qualified,
shall have the respective meanings given to them in accordance with GAAP.
 
Section 13.11 Limitation of Liability»
 
.  No claim may be made by the Borrower or any other Person against the Agent or
any Bank or the Affiliates, directors, officers, employees, attorneys, or agents
of the Agent or any Bank for any special, indirect, consequential, or punitive
damages in respect to any claim for breach of contract arising out of or related
to the transactions contemplated by this Agreement, or any act, omission, or
event occurring in connection herewith and the Borrower hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
Section 13.12 Set-Off»
 
.  The Borrower hereby gives and confirms to each Bank a right of set-off of all
moneys, securities and other property of the Borrower (whether special, general
or limited) and the proceeds thereof, now or hereafter delivered to remain with
or in transit in any manner to such Bank, its Affiliates, correspondents or
agents from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of such Bank,
its Affiliates, correspondents or agents in any way, and also, any balance of
any deposit accounts and credits of the Borrower with, and any and all claims of
security for the payment of the Notes and of all other liabilities and
obligations now or hereafter owed by the Borrower to such Bank, contracted with
or acquired by such Bank, whether such liabilities and obligations be joint,
several, absolute, contingent, secured, unsecured, matured or unmatured, and the
Borrower hereby authorizes each Bank, its Affiliates, correspondents or agents
at any time or times, without prior notice, to apply such money, securities,
other property, proceeds, balances, credits of claims, or any part of the
foregoing, to such liabilities in such amounts as it may select, whether such
liabilities be contingent, unmatured or otherwise, and whether any collateral
security therefor is deemed adequate or not.  The rights described herein shall
be in addition to any collateral security, if any, described in any separate
agreement executed by the Borrower.
 
Section 13.13 Sale or Assignment»
 
.
 
(a) Subject to the prior written consent of the Agent, the Issuing Bank and the
Borrower, such consent not to be unreasonably withheld or delayed, each Bank may
assign to an Eligible Assignee all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments and the Note held by it); provided, however, that: (i) each such
assignment shall be of a constant, and not a varying, percentage of all of the
assigning Banks rights and obligations under this Agreement; (ii) the amount of
the Commitments so assigned shall equal or exceed $5,000,000; (iii) the
Commitment of each Bank shall be not less than $5,000,000 (subject only to
reductions pursuant to Sections 4.07 and Article XI hereof); (iv) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register (as hereinafter defined), an Assignment and
Acceptance in the form of Exhibit C attached hereto and made a part hereof (the
“Assignment and Acceptance”), together with any Note subject to such assignment
and a fee of $3,500 payable by the assigning Bank to the Agent; (v) any such
assignment from one Bank to another Bank that is not a Defaulting Bank shall not
require the consent of the Agent, the Issuing Bank or the Borrower if such
assignment does not result in any Bank holding more than 60% of the aggregate
outstanding Commitments; (vi) any such assignment shall not require the consent
of the Borrower if a Default or Event of Default shall have occurred and is then
continuing; and (vii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received written notice thereof.  Upon such
execution, delivery, acceptance, and recording, from and after the effective
date specified in each Assignment and Acceptance, which effective date shall be
the date on which such Assignment and Acceptance is accepted by the Agent, (A)
the Eligible Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Bank under the
Loan Documents, and (B) the Bank assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Documents (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Bank’s rights
and obligations under the Loan Documents, such Bank shall cease to be a party
thereto).
 
 
62

--------------------------------------------------------------------------------

 
(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the Eligible Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with any Loan Document
or the execution, legality, validity, enforceability, genuineness, sufficiency,
or value of any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Bank makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or any Subsidiary of the Borrower or the performance or observance by
the Borrower of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such Eligible Assignee
confirms that it has received a copy of the Loan Documents, together with copies
of the financial statements referred to in Section 7.02 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Eligible
Assignee, independently and without reliance upon the Agent, such assigning
Bank, or any Bank and based on such documents and information as it shall deem
appropriate at the time, will continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Eligible Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under any Loan Document as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (vi) such Eligible Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of any
Loan Document are required to be performed by it as a Bank.
 
 
63

--------------------------------------------------------------------------------

 
(c) The Agent shall maintain at its address referred to in Section 13.04 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of Banks and the Commitment of,
and principal amount of the Loans owing to, each Bank from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent, and Banks may
treat each Person whose name is recorded in the Register as Bank hereunder for
all purposes of the Loan Documents.  The Register shall be available for
inspection by the Borrower or any Bank at any reasonable time and from time to
time upon reasonable prior notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank, together with any Note subject to such assignment, the Agent, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C, shall (i) accept such Assignment and Acceptance; (ii) record the
information contained therein in the Register; and (iii) give prompt notice
thereof to the Borrower.  Within three (3) Business Days after its receipt of
such notice, the Borrower at its own expense, shall execute and deliver to the
Agent in exchange for each surrendered Note a new Note to the order of such
Eligible Assignee in an amount equal to the Commitment assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Bank has retained a
Commitment hereunder, a new Note to the order of the assigning Bank in an amount
equal to the Commitment retained by it hereunder.  The new Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit C
attached hereto and made a part hereof.  Upon receipt by the Agent of each such
new Note conforming to the requirements set forth in the preceding sentences,
the Agent shall return to the Borrower each such surrendered Note marked to show
that each such surrendered Note has been replaced, renewed, and extended by such
new Note.
 
(e) Each Bank may sell participations to one or more banks or other entities in
or to all or a portion of its rights and/or obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Note
held by it); provided, however, that (i) each Bank’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged; (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations;
(iii) except as provided below, such Bank shall remain the holder of any such
Note for all purposes of this Agreement; and (iv) the participating banks or
other entities shall be entitled to the benefits of Sections 2.03 and 4.07 to
recover costs, losses and expenses in the circumstances, and to the extent
provided in Section 2.03, as though such participant were a Bank; provided,
however, the amounts to which a participant shall be entitled to obtain pursuant
to Sections 2.03 and 4.07 shall be determined by reference to such participant’s
selling Bank and shall be recoverable solely from such selling Bank and (v) the
Borrower, the Agent and the other Banks shall continue to deal solely and
directly with the selling Bank in connection with such Bank’s rights and
obligations under this Agreement and the other Loan Documents; provided,
however, the selling Bank may grant a participant rights with respect to
amendments, modification or waivers with respect to any  fees payable hereunder
to such Bank (including the amount and the dates fixed for the payment of any
such fees) or the amount of principal or the rate of interest payable on, the
dates fixed for any payment of principal or interest on, the Loans, or the
release of any obligations of the Borrower hereunder and under the other Loan
Documents, or the release of any security for any of the Obligations.  Except
with respect to cost protections contained in Sections 2.03 and 4.07, no
participant shall be a third party beneficiary of this Agreement and shall not
be entitled to enforce any rights provided to its selling Bank against the
Company under this Agreement.
 
 
64

--------------------------------------------------------------------------------

 
(f) Notwithstanding anything herein to the contrary, each Bank may pledge and
assign all or any portion of its rights and interests under the Loan Documents
to any Federal Reserve Bank.
 
(g) Notwithstanding anything herein to the contrary, each Bank may assign all or
a portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments and the Note
held by it) to one or more Bank Affiliates without the prior written consent of
the Borrower.  For purposes of this Section 12.13, “Bank Affiliate” shall mean
(a) with respect to any Bank, (i) an Affiliate of such Bank or (ii) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Bank or an Affiliate of such Bank and (b) with respect to any
Bank that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Bank or by an
Affiliate of such investment advisor.  Each Bank Affiliate shall be deemed for
purposes hereof to be an “Eligible Assignee.”
 
Section 13.14 Non U.S. Banks»
 
.  Prior to the date of the initial Borrowings hereunder, and from time to time
thereafter if requested by the Borrower or the Agent, each Bank organized under
the laws of a jurisdiction outside the United States of America shall provide
the Agent and the Borrower with the forms prescribed by the Internal Revenue
Service of the United States of America certifying such Banks exemption from
United States withholding taxes with respect to all payments to be made to such
Bank hereunder or under such Bank’s Note.  Unless the Borrower and the Agent
have received forms or other documents satisfactory to them indicating that
payments hereunder or under such Bank’s Note are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Borrower or the Agent shall withhold taxes from such payments at
the applicable statutory rate in the case of payments to or for any Bank
organized under the laws of a jurisdiction outside the United States.
 
Section 13.15 Interest»
 
.  All agreements between the Borrower, the Agent or any Bank, whether now
existing or hereafter arising and whether written or oral, are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
demand being made on any Note or otherwise, shall the amount paid, or agreed to
be paid, to the Agent or any Bank for the use, forbearance, or detention of the
money to be loaned under this Agreement or otherwise or for the payment or
performance of any covenant or obligation contained herein or in any document
related hereto exceed the amount permissible at the Highest Lawful Rate.  If, as
a result of any circumstances whatsoever, fulfillment of any provision hereof or
of any of such documents, at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by applicable
usury law, then, ipso facto, the obligation to be filled shall be reduced to the
limit of such validity, and if, from any such circumstance, the Agent or any
Bank shall ever receive interest or anything which might be deemed interest
under applicable law which would exceed the amount permissible at the Highest
Lawful Rate, such amount which would be excessive interest shall be applied to
the reduction of the principal amount owing on account of the Notes or the
amounts owing on other obligations of the Borrower to the Agent or any Bank
under this Agreement or any document related hereto and not to the payment of
interest, or if such excessive interest exceeds the unpaid principal balance of
the Notes and the amounts owing on other obligations of the Borrower to the
Agent or any Bank under this Agreement or any document related hereto, as the
case may be, such excess shall be refunded to the Borrower. All sums paid or
agreed to be paid to the Agent or any Bank for the use, forbearance, or
detention of the indebtedness of the Borrower to the Agent or any Bank shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full term of such indebtedness until payment in full
of  the principal thereof  (Including the period of any renewal or extension
thereof) so that the interest on account of such indebtedness shall not exceed
the Highest Lawful Rate. The terms and provisions of this Section 13.15 shall
control and supersede every other provision of all agreements between the
Borrower and the Banks.
 
 
65

--------------------------------------------------------------------------------

 
Section 13.16 Indemnification»
 
.  THE BORROWER AGREES TO INDEMNIFY, DEFEND, AND SAVE HARMLESS THE AGENT, EACH
BANK INCLUDING THE ISSUING BANK AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND ATTORNEYS, AND EACH OF THEM (THE “INDEMNIFIED PARTIES”),
FROM AND AGAINST ALL CLAIMS, ACTIONS, SUITS, AND OTHER LEGAL PROCEEDINGS,
DAMAGES, COSTS, INTEREST, CHARGES, TAXES, COUNSEL FEES, AND OTHER EXPENSES AND
PENALTIES (INCLUDING WITHOUT LIMITATION ALL ATTORNEY FEES AND COSTS OR EXPENSES
OF SETTLEMENT) WHICH ANY OF THE INDEMNIFIED PARTIES MAY SUSTAIN OR INCUR BY
REASON OF OR ARISING OUT OF (a) THE MAKING OF ANY LOAN HEREUNDER, THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE NOTES AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY AND THE EXERCISE OF ANY OF THE BANKS’ RIGHTS
UNDER THIS AGREEMENT AND THE NOTES OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
DAMAGES, COSTS, AND EXPENSES INCURRED BY ANY OF THE INDEMNIFIED PARTIES IN
INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, OR PROVIDING EVIDENCE,
PRODUCING DOCUMENTS, OR TAKING ANY OTHER ACTION IN RESPECT OF ANY COMMENCED OR
THREATENED LITIGATION UNDER ANY FEDERAL SECURITIES LAW OR ANY SIMILAR LAW OF ANY
JURISDICTION OR AT COMMON LAW OR (b) ANY AND ALL CLAIMS OR PROCEEDINGS (WHETHER
BROUGHT BY A PRIVATE PARTY, GOVERNMENTAL AUTHORITY OR OTHERWISE) FOR BODILY
INJURY, PROPERTY DAMAGE, ABATEMENT, REMEDIATION, ENVIRONMENTAL DAMAGE, OR
IMPAIRMENT OR ANY OTHER INJURY OR DAMAGE RESULTING FROM OR RELATING TO THE
RELEASE OF ANY HAZARDOUS MATERIALS LOCATED UPON, MIGRATING INTO, FROM, OR
THROUGH OR OTHERWISE RELATING TO ANY PROPERTY OWNED OR LEASED BY THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER (WHETHER OR NOT THE RELEASE OF SUCH HAZARDOUS
MATERIALS WAS CAUSED BY THE BORROWER, ANY SUBSIDIARY OF THE BORROWER, A TENANT,
OR SUBTENANT OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, A PRIOR OWNER, A
TENANT, OR SUBTENANT OF ANY PRIOR OWNER OR ANY OTHER PARTY AND WHETHER OR NOT
THE ALLEGED LIABILITY IS ATTRIBUTABLE TO THE HANDLING, STORAGE, GENERATION,
TRANSPORTATION, OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR THE MERE PRESENCE OF
ANY HAZARDOUS MATERIALS ON SUCH PROPERTY; PROVIDED THAT THE BORROWER SHALL NOT
BE LIABLE TO THE INDEMNIFIED PARTIES WHERE THE RELEASE OF SUCH HAZARDOUS
MATERIALS OCCURS AT ANY TIME AT WHICH THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER CEASES TO OWN OR LEASE SUCH PROPERTY); PROVIDED FURTHER THAT NO
INDEMNIFIED PARTY SHALL BE ENTITLED TO THE BENEFITS OF THIS SECTION 13.16 TO THE
EXTENT ITS OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT CONTRIBUTED TO
ITS LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
INTEREST, CHARGES, TAXES, COUNSEL FEES AND OTHER EXPENSES AND PENALTIES), IN
EACH CASE AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.  THIS AGREEMENT IS INTENDED TO PROTECT AND INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST ALL RISKS HEREBY ASSUMED BY THE BORROWER; AND
PROVIDED FURTHER THAT IT IS THE INTENTION OF THE BORROWER TO INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST THE CONSEQUENCES OF THEIR OWN NEGLIGENCE.  FOR
PURPOSES OF THIS SECTION 13.16, THE PHRASE “CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY” SET FORTH IN SUBPARAGRAPH (a) ABOVE SHALL INCLUDE, BUT NOT
BE LIMITED TO, THE FINANCING OF ANY CORPORATE TAKEOVER PERMITTED HEREUNDER AND
THE BORROWER’S USE OF THE LOAN PROCEEDS FOR THE PURPOSE OF ACQUIRING ANY EQUITY
INTERESTS DESCRIBED IN SUBPARAGRAPH (ii) OF THE DEFINITION OF “QUALIFYING
ASSETS” SET FORTH IN THIS AGREEMENT (AS AMENDED).  THE OBLIGATIONS OF THE
BORROWER UNDER THIS SECTION 13.16 SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT AND THE REPAYMENT OF THE NOTES.
 
 
66

--------------------------------------------------------------------------------

 
Section 13.17 Payments Set Aside»
 
.  To the extent that the Borrower makes a payment or payments to the Agent or
any Bank or the Agent or any Bank exercises its right of set off, and such
payment or payments or the proceeds of such set off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other Person under
any Debtor Law or equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and shall continue in full force and
effect as if such payment had not been made or set off had not occurred.
 
Section 13.18 Credit Agreement Controls»
 
.  If there are any conflicts or inconsistencies among this Agreement and any
other document executed in connection with the transactions connected herewith,
the provisions of this Agreement shall prevail and control.
 
Section 13.19 Obligations Several»
 
.  The obligations of each Bank under this Agreement and the Note to which it is
a party are several, and no Bank shall be responsible for any obligation or
Commitment of any other Bank under this Agreement and the Note to which it is a
party.  Nothing contained in this Agreement or the Note to which it is a party,
and no action taken by any Bank pursuant thereto, shall be deemed to constitute
the Banks to be a partnership, an association, a joint venture, or any other
kind of entity.
 
 
67

--------------------------------------------------------------------------------

 
Section 13.20 Pro Rata Treatment»
 
.  All Loans under, and all payments and other amounts received in connection
with this Agreement (including, without limitation, amounts received as a result
of the exercise by any Bank of any right of set off) shall be effectively shared
by the Banks ratably in accordance with the respective Pro Rata Percentages of
the Banks.  If any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) on
account of the principal of, or interest on, or fees in respect of, any Note
held by it (other than pursuant to Section 2.03(d)) in excess of its Pro Rata
Percentage of payments on account of similar Notes obtained by all the Banks,
such Bank shall forthwith purchase from the other Banks such participations in
the Notes or Loans made by them as shall be necessary to cause such purchasing
Bank to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each Bank shall be rescinded and such
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (a) the amount of such Bank’s required repayment to (b) the
total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered.  Disproportionate payments of interest shall be shared by the
purchase of separate participations in unpaid interest obligations,
disproportionate payments of fees shall be shared by the purchase of separate
participations in unpaid fee obligations, and disproportionate payments of
principal shall be shared by the purchase of separate participations in unpaid
principal obligations.  The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 13.20 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation.  Notwithstanding the foregoing, a Bank may receive and retain an
amount in excess of its Pro Rata Percentage to the extent but only to the
extent, that such excess results from such Bank’s Highest Lawful Rate exceeding
another Bank’s Highest Lawful Rate.
 
Section 13.21 Final Agreement»
 
.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENT’S OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
 
68

--------------------------------------------------------------------------------

 
Section 13.22 WAIVER OF JURY TRIAL»
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
Section 13.23 USA Patriot Act Notice»
 
.  Each Bank, Issuing Bank and the Agent (for itself and not on behalf of any
Bank or Issuing Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank,
Issuing Bank or the Agent, as applicable, to identify the Borrower in accordance
with the Act.  In the event of a Change in Ownership, Borrower acknowledges that
each Bank, Issuing Bank and the Agent will be required to obtain, verify and
record information that identifies the Borrower in accordance with the Act and
agrees that such information will be provided by the Borrower that will allow
such Bank, Issuing Bank or the Agent, as applicable, to identify the Borrower in
accordance with the Act.
 
Section 13.24 No Fiduciary Duty»
 
.  The Agent, each Bank and their Affiliates (collectively, solely for purposes
of this paragraph, the “Banks”), may have economic interests that conflict with
those of Borrower, its stockholders and/or its affiliates.  Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Bank, on the one hand, and Borrower, its stockholders or its affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Banks, on the one hand, and Borrower, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Bank has
assumed an advisory or fiduciary responsibility in favor of Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise Borrower, its stockholders or its Affiliates
on other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Bank is acting solely as
principal and not as the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person.  Borrower acknowledges and agrees
that Borrower has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Borrower agrees that it will not claim that any Bank has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower, in connection with such transaction or the process leading thereto.
 
Section 13.25 General Provision Regarding Extension and Restatement»
 
.  Notwithstanding the fact that this Agreement is an extension and renewal of
the Original Agreement, each Bank acknowledges that, to the extent any Bank
under the Original Agreement decides not to renew its commitment under this
Agreement (a “Non-Renewing Bank”) or to reduce its current Commitment (a
“Decreasing Lender”), then, on the Closing Date, such renewing and extending or
increasing Banks and any new Banks under this Agreement shall be deemed to have
purchased a ratable share of any Non-Renewing Bank’s or Decreasing Bank’s
outstanding Commitment and Credit Exposure such that, after giving effect
thereto, each Non-Renewing Bank no longer holds any interests or commitments
under the Original Agreement and each continuing and new Bank under this
Agreement has the Commitment set forth on Schedule 2.01 attached hereto.
 
 
69

--------------------------------------------------------------------------------

 
[END OF TEXT]

HOU:3115659.4
--
 
70

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement as of the day and year first above
written.
 
SOUTHERN UNION COMPANY,
 
a Delaware corporation
 


 
By:         ____________________________________  
Richard N. Marshall
 
Senior Vice President and Chief Financial Officer




HOU:3115659.4
Signature Page to Seventh Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
[BANK GROUP SIGNATURE PAGES TO COME]










HOU:3115659.4
Signature Page to Seventh Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF NOTE




$______________ May ___, 2011


FOR VALUE RECEIVED, the undersigned, SOUTHERN UNION COMPANY, a Delaware
corporation (the “Borrower”), the Borrower under that certain Seventh Amended
and Restated Revolving Credit Agreement, dated May ___, 2011, by and among the
Borrower, the Bank, the other banks party thereto and JPMORGAN CHASE BANK, N.A.,
as Agent (the “Credit Agreement”), HEREBY PROMISES TO PAY to the order of
___________________________________ (the “Bank”), the amount as may be advanced
from time to time under the Credit Agreement by the Bank in accordance with such
Bank’s Commitment outstanding from time to time.  Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until the principal
amount hereof has been paid in full and the Commitments are terminated, at the
place and at such times and at such interest rates as are specified in the
Credit Agreement.  Payments made by the Borrower in respect of the amounts due
hereunder shall be allocated to the Lender by the Administrative Agent on the
terms specified in the Credit Agreement.
 
This Note is one of the Notes in respect of the Loans referred to in, and this
Note and all provisions herein are entitled to the benefits of, the Credit
Agreement, which such Notes amend and restate in their entirety those certain
revolving promissory notes executed in connection with that certain Sixth
Amended and Restated Revolving Credit Agreement, dated February 26, 2010, by and
among the Borrower, the Agent and the banks party thereto.  The Credit
Agreement, among other things, (a) provides for the making of Loans by the Bank
and other Banks to the Borrower from time to time, and (b) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events, for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified, and for limitations on
the amount of interest paid such that no provision of the Credit Agreement or
this Note shall require the payment or permit the collection of interest in
excess of the Highest Lawful Rate.
 
Except as otherwise specifically provided for in the Credit Agreement, the
Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, protest,
notice of protest, notice of intent to accelerate, notice of acceleration and
diligence in collecting and bringing of suit against any party hereto, and agree
to all renewals, extensions or partial payments hereon and to any release or
substitution of security hereof, in whole or in part, with or without notice,
before or after maturity.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAW.



HOU:3115659.4
Exhibit A-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
and delivered by its officer thereunto duly authorized effective as of the date
first above written.


SOUTHERN UNION COMPANY,
 
a Delaware corporation
 


 
By:           
Name:           
Title:           





HOU:3115659.4
Exhibit A-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF NOTICE OF BORROWING


The undersigned hereby certifies that s/he is an officer of SOUTHERN UNION
COMPANY, a Delaware corporation (the “Borrower”), authorized to execute this
Notice of Borrowing on behalf of the Borrower.  With reference to that certain
Seventh Amended and Restated Revolving Credit Agreement, dated May ___, 2011 (as
same may be amended, modified, increased, supplemented and/or restated from time
to time, the “Credit Agreement”), among the Borrower, JPMorgan Chase Bank, N.A.,
as Agent, and the Banks identified therein, the undersigned further certifies,
represents and warrants to the Agent and the Banks on behalf of the Borrower
that to his/her best knowledge and belief after reasonable and due investigation
and review, all of the following statements are true and correct (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):


(a)           The Borrower requests that the Banks advance to the Borrower the
aggregate sum of $__________by no later than ____________, 20___ (the “Borrowing
Date”).  Immediately following such Loan, the aggregate outstanding balance of
Loans shall equal $__________.  The Borrower requests that the Loans bear
interest as follows:


Amount
Type
Interest Period
(if applicable)
1.
 
_____ Month(s)
2.
 
_____ Month(s)
3.
 
_____ Month(s)
4.
 
_____ Month(s)
5.
 
_____ Month(s)
6.
 
_____ Month(s)



(b)           The proceeds of the borrowing shall be deposited into Borrower’s
demand deposit account at JPMorgan Chase Bank, N.A. more fully described as
follows:


Account No. ______________, styled Southern Union Company.


(c)           As of the date hereof, and as a result of the making of the
requested Loans, there does not and will not exist any Default or Event of
Default.


(d)           The representations and warranties contained in Article VII of the
Credit Agreement are true and correct in all material respects as of the date
hereof and shall be true and correct upon the making of the requested Loan, with
the same force and effect as though made on and as of the date hereof and
thereof.

HOU:3115659.4
Exhibit B-
 
 

--------------------------------------------------------------------------------

 

EXECUTED AND DELIVERED this _____ day of _______________, 20___.


SOUTHERN UNION COMPANY,
 
a Delaware corporation
 


 
By:           
Name:           
Title:           





HOU:3115659.4
Exhibit B-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF ASSIGNMENT AND ACCEPTANCE


Reference is made to the Seventh Amended and Restated Revolving Credit
Agreement, dated as of May ___, 2011 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Southern Union Company, a Delaware
corporation, the Banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Banks.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Facility Letters of Credit
and Reimbursement Obligations held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date.  The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement.  From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Bank thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.
 
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 13.14 of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Bank under the Credit
Agreement, an administrative questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The Assignor shall pay
the fee payable to the Administrative Agent pursuant to Section 13.13 of the
Credit Agreement.
 
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment (“Assignment Date”):
 
Facility
Principal Amount Assigned
Percentage Assigned of Commitment (set forth, to at least 8 decimals, as a
percentage of the aggregate Commitments of all Banks)
Commitment Assigned:
$
%
Loans:
$
 

 
The terms set forth above are hereby agreed to:
 
________________________________,
as Assignor




By:           
Name:           
Title:           








________________________________,
as Assignee




By:           
Name:           
Title:           



HOU:3115659.4
Exhibit C-
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby consent to the within assignment:1
 
Southern Union Company
 
 
 
 
By: __________________________________
Name:
Title:
JPMorgan Chase Bank, N.A.,
as Administrative Agent and Issuing Bank
 
 
 
By: __________________________________
Name:
Title:
       






--------------------------------------------------------------------------------

 
1
Consents to be included to the extent required by Section 13.13 of the Credit
Agreement.


HOU:3115659.4
Exhibit C-
 
 

--------------------------------------------------------------------------------

 



 

HOU:3115659.4


 
 

--------------------------------------------------------------------------------

 
